 

 

 

 

 

 

CREDIT AGREEMENT

 

DATED AS OF OCTOBER 18, 2006

 

AMONG

 

 

FIRST MERCURY FINANCIAL CORPORATION,

 

THE GUARANTORS

 

AND

 

JPMORGAN CHASE BANK, N.A.

 

 

--------------------------------------------------------------------------------



INTRODUCTION

1

 

ARTICLE

 

I.

DEFINITIONS

 

 

1.1

Certain Definitions

1

 

1.2

Other Definitions; Rules of Construction

11

 

1.3

Accounting Terms

11

 

II.

THE COMMITMENT AND THE LOANS

 

 

2.1

Commitment of the Lender

12

 

2.2

Notice of Borrowings

12

 

2.3

Limitation on Advances

12

 

2.4

Funding of Advances

12

 

2.5

Note

13

 

2.6

Maturity of Advances

13

 

2.7

Commitment and Letter of Credit Fees

13

 

2.8

Other Fees

13

 

2.9

Minimum Amounts of Borrowing

13

 

2.10

Optional Termination or Reduction of Commitment

14

 

2.11

Termination of Commitment

14

 

2.12

Conditions for First Borrowing

14

 

2.13

Further Conditions for Disbursement

15

 

2.14

Limitations of Requests and Elections

16

 

III.

PAYMENTS AND PREPAYMENTS OF LOANS

 

 

3.1

Principal Payments and Prepayments

16

 

3.2

Interest Payments

17

 

3.3

General Provisions as to Payments

17

 

3.4

Computation of Interest and Fees

18

 

3.5

No Setoff or Deduction

18

 

3.6

Additional Costs

18

 

3.7

Illegality and Impossibility

19

 

3.8

Funding Losses

19

 

3.9

Letter of Credit Reimbursement Payments

19

 

IV.

REPRESENTATIONS AND WARRANTIES

 

 

4.1

Organization and Good Standing

21

 

4.2

Due Authorization

21

 

4.3

Third-Party Consents

21

 

4.4

Validity of Agreements

21

 

4.5

Financial Statements

21

 

4.6

Litigation

22

 

4.7

Regulations T, U and X

22

 

4.8

Title to Property

22

 

--------------------------------------------------------------------------------



 

4.9

Other Agreements

22

 

4.10

Taxes

23

 

4.11

Accuracy of Information

23

 

4.12

Subsidiaries

23

 

4.13

ERISA

23

 

4.14

Environmental and Safety Matters

24

 

4.15

Reportable Transaction

24

 

4.16

Guarantors

24

 

V.

COVENANTS OF THE COMPANY

 

 

5.1

Preservation of Corporate Existence; Etc.

24

 

5.2

Compliance with Laws, Etc.

25

 

5.3

Maintenance of Properties; Insurance

25

 

5.4

Reporting Requirements

25

 

5.5

Shareholder’s Equity

27

 

5.6

Leverage Ratio

27

 

5.7

Fixed Charge Coverage Ratio.

27

 

5.8

Risk-Based Capital

27

 

5.9

Ratings

27

 

5.10

Surplus

27

 

5.11

Liens

28

 

5.12

Merger, Consolidation, Lease-Back, or Sale of Assets

28

 

5.13

Dividends

29

 

5.14

Transactions with Affiliates

29

 

5.15

Additional Covenants

29

 

5.16

Company Distributions

29

 

5.17

Investments, Loans, Advances, Guarantees and Acquisitions.

29

 

5.18

Prepayment of Indebtedness; Subordinated Debt.

30

 

5.19

Indebtedness.

30

 

VI.

DEFAULT

 

 

6.1

Events of Default

31

 

6.2

Automatic Events of Default

33

 

6.3

Setoff by Lender

33

 

VII.

GUARANTY

 

 

7.1

Guarantee of Obligations

34

 

7.2

Nature of Guaranty

35

 

7.3

Waivers and Other Agreements

35

 

7.4

Obligations Absolute

35

 

7.5

No Investigation by Lender

36

 

7.6

Indemnity

36

 

7.7

Subordination, Subrogation, Etc.

36

 

7.8

Waiver

36

 

7.9

Limitation on Obligations

36

 

--------------------------------------------------------------------------------



VIII.

MISCELLANEOUS

 

 

8.1

Amendments, Etc

37

 

8.2

Notices

38

 

8.3

No Waiver By Conduct; Remedies Cumulative

38

 

8.4

Reliance on and Survival of Various Provisions

38

 

8.5

Expenses

38

 

8.6

Successors and Assigns

39

 

8.7

Counterparts

41

 

8.8

Governing Law

41

 

8.9

Table of Contents and Headings

41

 

8.10

Construction of Certain Provisions

41

 

8.11

Integration and Severability

41

 

8.12

Independence of Covenants

42

 

8.13

Interest Rate Limitation

42

 

8.14

Acknowledgments

42

 

8.15

Waiver of Jury Trial

42

 

8.16

USA PATRIOT Act

42

 

EXHIBITS

 

Exhibit A

Note

Exhibit B

Assignment and Acceptance

 

SCHEDULES

 

Schedule 4.12

Subsidiaries

Schedule 5.11

Existing Liens

Schedule 5.14

Affiliate Transactions

Schedule 5.19

Existing Indebtedness

 

 

--------------------------------------------------------------------------------



CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of October 18, 2006 (as amended from time to
time, this “Agreement”), is by and between FIRST MERCURY FINANCIAL CORPORATION,
a Delaware corporation and successor by merger with First Mercury Holdings, Inc.
(the “Company”), the Guarantors party hereto from time to time and JPMORGAN
CHASE BANK, N.A., (the “Lender”).

 

In consideration of the premises and of the mutual agreements herein contained,
the parties hereto agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

1.1          Certain Definitions. As used herein the following terms shall have
the following respective meanings:

 

“Account Party” shall mean, with respect to any Letter of Credit, the account
party under such Letter of Credit, which shall be the Company or any Subsidiary
of the Company (including CoverX Corporation, First Mercury Insurance Company
and All Nation Insurance Company) requested by the Company and agreed to by the
Lender.

 

“Acquisition” shall mean any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which the Company or any
Subsidiary (a) acquires any going business or all or substantially all of the
assets of any Person, whether through purchase of assets, merger or otherwise or
(b) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the Capital Stock of a Person which has ordinary voting power for the
election of directors or other similar management personnel of a Person (other
than Capital Stock having such power only by reason of the happening of a
contingency) or a majority of the outstanding Capital Stock of a Person.

 

“Advance” shall mean any Loan and any Letter of Credit Advance.

 

“Affiliate”, when used with respect to any person shall mean any other person
which, directly or indirectly, controls or is controlled by or is under common
control with such person. For purposes of this definition “control” (including
the correlative meanings of the terms “controlled by” and “under common control
with”), with respect to any person, shall mean possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such person, whether through the ownership of voting securities or
by contract or otherwise.

“Alternate Base Rate” shall mean the per annum rate that is equal to (a) the
greater of (i) the Prime Rate or (ii) the Federal Funds Rate plus one-half
percent (1/2%) per annum, minus (b) three-quarters percent (3/4%). The Alternate
Base Rate shall change simultaneously with any change in such Prime Rate or such
Federal Funds Rate, if applicable.

 

“Alternate Base Rate Loan” shall mean any borrowing which bears interest at the
Alternate Base Rate.

 

“ANIC” means All Nation Insurance Company.

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

1

 

--------------------------------------------------------------------------------



“Applicable Lending Office” shall mean, with respect to any Advance made by the
Lender or with respect to the Lender’s Commitment, the office of the Lender or
of any Affiliate of the Lender located at the address specified for the Lender
on the signature pages hereof (or identified on the signature pages hereof as
the lending office for a particular type of Advance) or any other office or
Affiliate of the Lender or of any Affiliate of the Lender hereafter selected and
notified to the Company as an Applicable Lending Office for a particular type of
Advance by the Lender.

 

“Applicable Margin” shall mean, the applicable percentage per annum, based on
the Leverage Ratio, as determined by reference to the following table:

 

 

 

I

 

III

 

Leverage Ratio

<25%

³25%

Applicable Margin for Eurodollar Rate Loans/Letter of Credit Fees under §2.7(b)

0.75%

1.00%

Commitment Fees under §2.7(a)

0.15%

0.15%

 

For purposes of determining the Applicable Margin, the Applicable Margin will be
adjusted, if necessary, quarterly as of the 1st day of month following the month
in which the Lender receives the financial statements required under Section
5.4(b) for each of the first three fiscal quarters of each fiscal year and under
Section 5.4(d) for the last fiscal quarter of each fiscal year, based on the
Leverage Ratio as of the most recently ended fiscal quarter of the Company,
provided that upon the occurrence and during the continuance of any Event of
Default or Default the Applicable Margin shall be as set forth in column III
above. As of the Effective Date the Applicable Margin shall be as set forth in
column I above.

“ARPCO” shall mean American Risk Pooling Consultants, Inc., a Michigan
corporation.

 

“ARPCO Holdings” shall mean ARPCO Holdings, Inc., a Delaware corporation.

 

“Assignment and Acceptance” is defined in Section 8.6(c).

 

“Borrowing” shall mean the aggregation of Advances of the Lender to be made to
the Company pursuant to Article II on a single date and for a single Eurodollar
Interest Period, which Borrowings may be classified for purposes of this
Agreement by reference to the type of Advances comprising the related Borrowing,
e.g., a “Eurodollar Rate Borrowing” is a Borrowing comprised of Eurodollar Rate
Loans.

 

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which the Lender is not open to the public for carrying on substantially all of
its banking functions, and if the applicable Business Day relates to a
Eurodollar Rate Loan or request therefor, a day which is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.

 

“Capital Lease” shall mean any lease which, in accordance with Generally
Accepted Accounting Principles, is or should be capitalized.

 

“Capital Stock” shall mean (i) in the case of any corporation, all capital stock
and any securities exchangeable for or convertible into capital stock, (ii) in
the case of an association or business entity, any

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

2

 

--------------------------------------------------------------------------------



and all shares, interests, participations, rights or other equivalents of
corporate stock (however designated) in or to such association or entity, (iii)
in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited) and (iv) any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distribution of assets of, the issuing Person, and
including, in all of the foregoing cases described in clauses (i), (ii) (iii) or
(iv), any warrants, rights or other options to purchase or otherwise acquire any
of the interests described in any of the foregoing cases.

 

“Change in Control” shall mean (i) any Person, (which shall include, for
purposes of this definition only, a “person” within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act)) acquires or owns beneficial
ownership (within the meaning of Rule 13d-3 of the SEC under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 30% or more of the Capital Stock of the Company entitled to vote
for members of the board of directors or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such Person has the right to acquire pursuant to any option right) or (ii)
the occupation of a majority of the seats (other than vacant seats) on the board
of directors or equivalent governing body (after giving effect to any change
therein simultaneously with the IPO) of the Company by Persons who were neither
(x) nominated by the board of directors or equivalent governing body of the
Company nor (y) appointed by directors so nominated.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations thereunder.

 

“Commitment” shall mean the commitment of the Lender to make Advances pursuant
to Section 2.1 in amounts not exceeding an aggregate principal amount
outstanding of $30,000,000.

 

“Consolidated” or “consolidated” shall mean, when used with reference to any
financial term in this Agreement, the aggregate for two or more persons of the
amounts signified by such term for all such persons determined on a consolidated
basis in accordance with Generally Accepted Accounting Principles.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

 

“Default” shall mean any of the events or conditions described in Section 6.1 or
6.2 which might become an Event of Default with notice or lapse of time or both.

 

“Dollars” and “$” shall mean the lawful money of the United States of America.

 

“Effective Date” shall mean the effective date specified in the final paragraph
of this Agreement.

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

3

 

--------------------------------------------------------------------------------



“Environmental Laws” at any date shall mean all provisions of law, statute,
ordinances, rules, regulations, judgments, writs, injunctions, decrees, orders,
awards and standards promulgated by the government of the United States of
America or any foreign government or by any state, province, municipality or
other political subdivision thereof or therein or by any court, agency,
instrumentality, regulatory authority or commission of any of the foregoing
concerning the protection of, or regulating the discharge of substances into,
the environment.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations thereunder.

 

“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) which, together with such person or any Subsidiary
of such person, would be treated as a single employer under Section 414 of the
Code.

 

“Eurodollar Interest Period” shall mean, with respect to any Eurodollar Rate
Loan, the period commencing on the day such Eurodollar Rate Loan is made and
ending on the date one, two, three or six months thereafter, as the Company may
elect in the applicable Notice of Borrowing; provided, that (a) any Eurodollar
Interest Period which would otherwise end on a day which is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month in which case such Eurodollar Interest Period
shall end on the next preceding Business Day and (b) any Eurodollar Interest
Period which begins on the last Business Day of a calendar month or on a day for
which there is no numerically corresponding day in the calendar month during
which such Eurodollar Interest Period is to end, shall end on the last Business
Day of such calendar month.

 

“Eurodollar Rate” shall mean, with respect to any Eurodollar Rate Loan and the
related Eurodollar Interest Period, the per annum rate that is equal to the sum
of:

 

 

(a)

the Applicable Margin, plus

 

(b)           the rate per annum obtained by dividing (i) the applicable British
Bankers’ Association LIBOR rate for deposits in U.S. dollars as reported by any
generally recognized financial information service as of 11:00 a.m. (London
time) two Business Days prior to the first day of such Eurodollar Interest
Period, and having a maturity equal to such Eurodollar Interest Period, provided
that, if no such British Bankers’ Association LIBOR rate is available to the
Lender, the applicable Eurodollar Base Rate for the relevant Eurodollar Interest
Period shall instead be the rate determined by the Lender to be the rate at
which the Lender or one of its Affiliate banks offers to place deposits in U.S.
dollars with first-class banks in the interbank market at approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Eurodollar
Interest Period, in the approximate amount of such Eurodollar Rate Loan and
having a maturity equal to such Eurodollar Interest Period, by (ii) an amount
equal to one minus the stated maximum rate (expressed as a decimal) of all
reserve requirements including, without limitation, any marginal, emergency,
supplemental, special or other reserves, that is specified on the first day of
such Eurodollar Interest Period by the Board of Governors of the Federal Reserve
System (or any successor agency thereto) or any other governmental authority
(including any nation or government, any political functions of or pertaining to
government) having jurisdiction with respect thereto, for determining the
maximum reserve requirement with respect to eurocurrency funding (currently
referred to as “Eurodollar liabilities” in Regulation D of such Board)
maintained by a member bank of such System or otherwise with respect to
determining reserves or similar amounts;

 

all as conclusively determined by the Lender, such sum to be rounded up, if
necessary, to the nearest whole multiple of one sixteenth of one percent (1/16
of 1%).

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

4

 

--------------------------------------------------------------------------------



“Eurodollar Rate Loan” shall mean any Loan which bears interest at the
Eurodollar Rate.

 

“Event of Default” shall mean any of the events or conditions described in
Section 6.1 or 6.2.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Federal Funds Rate” means, for any day, an interest rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 10:00 a.m. (Chicago time) on such day
on such transactions received by the Lender from three Federal funds brokers of
recognized standing selected by the Lender in its sole discretion.

 

“Fixed Charge Coverage Ratio” shall mean, as of the end of any fiscal quarter of
the Company, the ratio of (a) the sum of: (i) the maximum dividends available to
the Company from its Insurance Subsidiaries for the next four fiscal quarters,
plus (ii) without duplication of any amounts referred to in the previous clause,
cash and cash equivalents held by the Company and its Subsidiaries, including at
such time the unused amount of the Commitment, plus (iii) dividends paid to the
Company from non-insurance administrative services or marketing Subsidiaries for
the four consecutive fiscal quarters then ending to (b) the sum of (i) Total
Interest Expense for the four consecutive fiscal quarters then ending, plus (ii)
all dividends, distributions and other obligations paid or payable with respect
to the Company’s Capital Stock for the four consecutive fiscal quarters then
ending.

 

“Fixed Rate Loan” shall mean any Eurodollar Rate Loan or Negotiated Rate Loan.

 

“FMH” shall mean the entity formerly known as First Mercury Holdings, Inc., a
Delaware corporation, which entity was merged with the Company, with the Company
as the survivor.

 

“FMH Senior Note Debt” means all current and future Indebtedness and other
liabilities owing pursuant to the FMH Senior Notes or any other FMH Senior Note
Document and any extensions, refinancings, renewals or refundings thereof and
any increases in the amount thereof .

 

“FMH Senior Note Documents” means the FMH Senior Note Indenture, the FMH Senior
Notes and all agreements and documents executed in connection therewith at any
time.

 

“FMH Senior Notes” means the Senior Floating Rate Notes due 2012 Notes issued by
FMH in August, 2005 in the aggregate principal amount of $65,000,000 pursuant to
the FMH Senior Note Indenture and any other securities issued pursuant to the
FMH Senior Note Indenture at any time.

 

“FMH Senior Note Indenture” means the Indenture with respect to the FMH Senior
Notes dated as of August 17, 2005, as amended or modified from time to time.

 

“FMIC” shall mean First Mercury Insurance Company.

 

“Generally Accepted Accounting Principles” shall mean generally accepted
accounting principles applied on a basis consistent with that reflected in the
financial statements referred to in Section 4.5 hereof.

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

5

 

--------------------------------------------------------------------------------



“Governmental Authority” shall mean any nation or government, any state, or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

 

“Guarantors” shall mean the Company (with respect to the Guaranteed Obligations
of each Account Party) and CoverX Corporation, ARPCO, ARPCO Holdings and all
other present and future material non-Insurance Subsidiaries of the Company
(with respect to all Guaranteed Obligations); provided, however, that (a) Public
Entities Risk Services of Iowa, Inc. (a/k/a PERSI) and a non-Insurance
Subsidiary commonly known as IRM shall not be required to be a Guarantor so long
as any Person that is not an Affiliate of the Company owns any material amount
of the Capital Stock of Public Entities Risk Services, Inc. and (b) the Company
may exclude certain non-Insurance Subsidiaries of the Company from this
definition of Guarantors (and such non-Insurance Subsidiaries shall not be
Guarantors) if both of the following conditions are satisfied (i) the Company
designates such non-Insurance Subsidiaries which are to be excluded from this
definition to the Lender and (ii) all such non-Insurance Subsidiaries so
excluded do not have total assets or annual revenues in excess of $500,000 in
the aggregate; provided, further, that Van American Insurance Services, Inc.
shall not be required to be a Guarantor so long as its only asset is a note
receivable from the sale of all its assets in an amount not to exceed
$1,000,000, as reduced from time to time, and payments on such note are
dividended to the Company.

 

“Guaranty” shall mean the guaranty agreement entered into by the Guarantors for
the benefit of the Lender pursuant to Article VII of this Agreement.

 

“Historical Statutory Statements” is defined in Section 4.5(b).

 

“Indebtedness” of any person shall mean, as of any date, (a) all obligations of
such person for borrowed money, (b) all obligations of such person as lessee
under any Capital Lease, (c) all obligations which are secured by any Lien
existing on any asset or property of such person whether or not the obligation
secured thereby shall have been assumed by such person, (d) the unpaid purchase
price for goods, property or services acquired by such person, except for trade
accounts payable arising in the ordinary course of business that are not past
due, (e) all obligations of such person to purchase goods, property or services
where payment therefor is required regardless of whether delivery of such goods
or property or the performance of such services is ever made or tendered
(generally referred to as “take or pay contracts”), (f) all liabilities of such
person in respect of Unfunded Benefit Liabilities under any plan of such person
or of any member of a controlled group of which such person is a member, (g) all
obligations of such person in respect of any interest rate or currency swap,
rate cap or other similar transaction (valued in an amount equal to the highest
termination payment, if any, that would be payable by such person upon
termination for any reason on the date of determination), (h) all liabilities
under any securitization, any so-called “synthetic lease” or “tax ownership
operating lease” or any other off balance sheet transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on a balance sheet of such person, based on the
outstanding amount of such liability if it had been structured as a financing on
the balance sheet of such person, and (i) all obligations of others similar in
character to those described in clauses (a) through (h) of this definition for
which such person is contingently liable, as obligor, guarantor, surety or in
any other capacity, or in respect of which obligations such person assures a
creditor against loss or agrees to take any action to prevent any such loss
(other than endorsements of negotiable instruments for collection in the
ordinary course of business), including without limitation all reimbursement
obligations of such person in respect of letters of credit, surety bonds or
similar obligations and all obligations of such person to advance funds to, or
to purchase assets, property or services from, any other person in order to
maintain the financial condition of such other person, other than insurance
contracts issued by the Company or any of its Subsidiaries in the ordinary
course of business.

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

6

 

--------------------------------------------------------------------------------



“Insurance Regulatory Authority” shall mean, with respect to any Insurance
Subsidiary, the insurance department or similar Governmental Authority charged
with regulating insurance companies or insurance holding companies, in its state
of domicile and, to the extent that it has regulatory authority over such
Insurance Subsidiary, in each other jurisdiction in which such Insurance
Subsidiary conducts business or is licensed to conduct business.

 

“Insurance Subsidiary” shall mean any Subsidiary of the Company, the ability of
which to pay dividends is regulated by an Insurance Regulatory Authority or that
is otherwise required to be regulated thereby in accordance with the applicable
Requirements of Law of its state of domicile.

 

“Interest Payment Date” shall mean (a) with respect to any Eurodollar Rate Loan,
the last day of each Eurodollar Interest Period with respect to such Eurodollar
Rate Loan and, in the case of any interest period exceeding three months, those
days that occur during such Eurodollar Interest Period at intervals of three
months after the first day of such Eurodollar Interest Period and (b) in all
other cases, the last Business Day of each March, June, September and December
occurring after the date hereof, commencing with the first such Business Day
occurring after the date of this Agreement, and the Termination Date.

 

“Interest Period” shall mean any Eurodollar Interest Period or Negotiated
Interest Period.

 

“IPO” shall mean the sale of the Capital Stock of the Company pursuant to (a) a
registration statement under the Securities Act that has been declared effective
by the SEC or (b) a public offering outside the United States and which results,
in either case, in an active trading market for such shares. An active trading
market shall be deemed to exist if such shares are listed on the New York Stock
Exchange, the American Stock Exchange or the Nasdaq National Market System or
any major international or domestic trading market exchange.

 

“Junior Subordinated Debentures” means (1) debentures which (i) by their terms
(or by the terms of any security into which they are convertible or for which
they are exchangeable at the option of the holder thereof), or upon the
happening of any event (other than an event which would constitute a Change of
Control), mature or are mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or are redeemable at the sole option of the holder
thereof (except, in each case, upon the occurrence of a Change of Control) on or
after the Termination Date, (ii) which are issued to a TOPS Trust which issues
to investors, simultaneously with the issues of such debentures, trust preferred
shares having substantially similar terms as such debentures and (iii) are
reasonably acceptable to the Lender and (2) any other debentures of such person
or its Subsidiaries having substantially the same terms as the securities
described in clause (1), or terms no more adverse to the Company and its
Subsidiaries or the Lender than such items and are reasonably acceptable to the
Lender.

 

“Leverage Ratio” shall mean, as of the end of any fiscal quarter of the Company,
the ratio of: (a) Total Debt of such person to (b) Total Capital of such person,
all as determined in accordance with Generally Acceptable Accounting Principles.

 

“Letter of Credit” shall mean a standby letter of credit having a stated expiry
date or a date upon which the draft must be reimbursed not later than twelve
months after the date of issuance and not later than twelve months after the
Termination Date issued by the Lender for the account of the Account Party under
an application and related documentation acceptable to the Lender requiring,
among other things, immediate reimbursement by the Account Party to the Lender
in respect of all drafts or other demand for payment honored thereunder and all
expenses paid or incurred by the Lender relative thereto.

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

7

 

--------------------------------------------------------------------------------



“Letter of Credit Advance” shall mean any issuance of a Letter of Credit under
Section 2.4 made pursuant to Section 2.1.

 

“Letter of Credit Documents” shall have the meaning ascribed thereto in Section
3.9(b).

 

“Lien” shall mean any pledge, assignment, hypothecation, mortgage, security
interest, deposit arrangement, option, conditional sale or title retaining
contract, sale and leaseback transaction, financing statement filing, lessor’s
or lessee’s interest under any lease, subordination of any claim or right, or
any other type of lien, charge, encumbrance, preferential arrangement or other
claim or right.

 

“Loan” shall mean any borrowing under Section 2.4 evidenced by the Note and made
pursuant to Section 2.1. Any such Loan or portion thereof may also be
denominated as a Alternate Base Rate Loan, Negotiated Rate Loan or a Eurodollar
Rate Loan and such Alternate Base Rate Loans, Negotiated Rate Loan and
Eurodollar Rate Loans are referred to herein as “types” of Loans.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the Joinder
Agreements, the Letter of Credit Documents and all other agreements and
documents executed in connection herewith at any time, as amended or modified
from time to time.

 

“Material Adverse Effect” shall mean (i) a material adverse effect on the
property, business, operations, financial condition, liabilities, prospects or
capitalization of the Company and its Subsidiaries, taken as a whole or (ii) a
material adverse effect on the rights and remedies of the Lender under the Loan
Documents.

 

“Multiemployer Plan” shall mean any “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA or Section 414(f) of the Code.

 

“NAIC” shall mean the National Association of Insurance Commissioners.

 

“Negotiated Interest Period” shall mean, with respect to any Negotiated Rate
Loan, the period commencing on the day such Negotiated Rate Loan is made or
converted to a Negotiated Rate and ending on the date agreed upon between the
Company and the Lender at the time such Negotiated Rate Loan is made, and each
subsequent period commencing on the last day of the immediately preceding
Negotiated Interest Period and ending on the date agreed upon between the
Company and the Lender at the time such Negotiated Rate Loan is elected to be
continued as a Negotiated Rate Loan by the Company, provided, however, that no
Negotiated Rate Interest Period which would end after the Termination Date shall
be permitted.

 

“Negotiated Rate” shall mean, with respect to any Negotiated Rate Loan, the rate
per annum agreed upon between the Company and the Lender at the time such
Negotiated Rate Loan is made.

 

“Negotiated Rate Loan” shall mean any Loan which bears interest at the
Negotiated Rate.

 

“Net Income” of any person, shall mean, for any period, the net income (after
deduction for income and other taxes of such person determined by reference to
income or profits of such person) for such period (but without reduction for any
net loss incurred for any fiscal year during such period), taken as one
accounting period, all as determined in accordance with Generally Accepted
Accounting Principles.

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

8

 

--------------------------------------------------------------------------------



“Note” shall mean any promissory note of the Company evidencing the Loans, in
substantially the form annexed hereto as Exhibit A, as amended or modified from
time to time and together with any promissory note or notes in exchange or
replacement therefor.

 

“Notice of Borrowing” shall mean any notice of any Borrowing.

 

“Overdue Rate” shall mean (a) in respect of the principal of any Fixed Rate
Loan, a rate per annum that is equal to the sum of two percent (2%) per annum
plus the per annum rate in effect thereon until the end of the then current
Interest Period for such Fixed Rate Loan and, thereafter, a rate per annum that
is equal to the sum of two percent (2%) per annum plus the Alternate Base Rate,
and (b) in respect of the principal of any Alternate Base Rate Loan, and other
amounts payable by the Company hereunder (other than interest or amounts
described in clause (a) above), a per annum rate that is equal to the sum of two
percent (2%) per annum plus the Alternate Base Rate.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.

 

“Permitted Liens” shall mean Liens permitted by Section 5.11 hereof.

 

“Person” or “person” shall include an individual, a corporation, an association,
a partnership, a trust or estate, a joint stock company, an unincorporated
organization, a joint venture, a trade or business (whether or not
incorporated), a government (foreign or domestic) and any agency or political
subdivision thereof, or any other entity.

 

“Plan” shall mean, with respect to any person, any pension plan (other than a
Multiemployer Plan) subject to Title IV of ERISA or to the minimum funding
standards of Section 412 of the Code which is maintained or sponsored by such
person, any Subsidiary of such person or any ERISA Affiliate, if such person
could have liability with respect to such pension plan.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by the Lender or its parent (which is not
necessarily the lowest rate charged to any customer), changing when and as said
prime rate changes.

 

“Prohibited Transaction” shall mean any transaction involving any Plan which is
proscribed by Section 406 of ERISA or Section 4975 of the Code.

 

“Reportable Event” shall mean a reportable event as described in Section 4043(b)
of ERISA including those events as to which the thirty (30) day notice period is
waived under Part 2615 of the regulations promulgated by the PBGC under ERISA.

 

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other governmental authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“SAP” means, as to FMFC, ANIC or any other Insurance Subsidiary, statutory
accounting principles prescribed or permitted by such Person’s state of
domicile.

 

“SEC” shall mean the Securities and Exchange Commission or any successor agency
thereof.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

9

 

--------------------------------------------------------------------------------



 

“Statutory Accounting Principles” shall mean, with respect to any Insurance
Subsidiary, the statutory accounting practices prescribed or permitted by the
relevant Insurance Regulatory Authority of its state of domicile, consistently
applied and maintained and in conformity with those used in the preparation of
the most recent Historical Financial Statements.

 

“Subordinated Debt” of a Person means any Indebtedness of such Person the
payment of which is subordinated to payment of all Advances and other
obligations hereunder to the written satisfaction of the Lender and is on terms,
including without limitation maturities, defaults and covenants, satisfactory to
the Lender.

 

“Subsidiary” of any person shall mean any other person (whether now existing or
hereafter organized or acquired) in which (other than directors qualifying
shares required by law) at least a majority of the securities or other ownership
interests of each class having ordinary voting power or analogous rights (other
than securities or other ownership interests which have such power or right only
by reason of the happening of a contingency), at the time as of which any
determination is being made, are owned, beneficially and of record, by such
person or by one or more of the other Subsidiaries of such person or by any
combination thereof. Unless otherwise specified, reference to “Subsidiary” shall
mean a Subsidiary of the Company. Notwithstanding the foregoing, a TOPS Trust of
any person shall not be considered a Subsidiary of such person.

 

“Substantial Portion” shall mean, with respect to the assets of the Company and
its Subsidiaries, assets which (a) represent more than 10% of the consolidated
assets of the Company and its Subsidiaries as would be shown in the consolidated
financial statements of the Company and its Subsidiaries as of December 31,
2005, or (b) is responsible for more than 10% of the consolidated net revenues
or of the consolidated net income of the Company and its Subsidiaries as
reflected in the financial statements referred to in clause (a) above.

 

“Termination Date” shall mean the earlier to occur of: (a) September 30, 2011,
or (b) the date on which the Commitment shall be terminated pursuant to Sections
2.2, 6.1 or 6.2.

 

“TOPS Trust” means a trust sponsored by the Company created for the purpose of
issuing its securities in connection with the issuance of Junior Subordinated
Debentures and which is not part of the Company’s consolidated group of entities
in accordance with GAAP.

 

“Total Capital” shall mean, as of any date, the sum of: (a) Total Debt, plus (b)
common equity of the Company and its Subsidiaries, plus (c) preferred equity of
the Company and its Subsidiaries, all on a consolidated basis.

 

“Total Debt” shall mean, as of any date, all Indebtedness of the Company and its
Subsidiaries on a consolidated basis.

 

“Total Interest Expense” shall mean, for any period, total interest and related
expense (including, without limitation, that portion of any capitalized lease
obligation attributable to interest expense in conformity with Generally
Accepted Accounting Principles, amortization of debt discount, all capitalized
interest, the interest portion of any deferred payment obligations, all
commissions, discounts and other fees and charges owed with respect to letter of
credit and bankers acceptance financing, the net costs and net payments under
any interest rate hedging, cap or similar agreement or arrangement, prepayment
charges, agency fees, administrative fees, commitment fees and capitalized
transaction costs allocated to interest expense) paid, payable or accrued during
such period, without duplication for any other period, with respect to all
outstanding Indebtedness of the Company and its Subsidiaries, all as determined
for the Company and

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

10

 

--------------------------------------------------------------------------------



its Subsidiaries on a consolidated basis for such period in accordance with
Generally Accepted Accounting Principles.

 

“Unfunded Benefit Liabilities” shall mean, with respect to any Plan as of any
date, the amount of the unfunded benefit liabilities determined in accordance
with Section 4001(a)(18) of ERISA.

 

1.2          Other Definitions; Rules of Construction. As used herein, the terms
“Lender”, “Company” and “this Agreement” shall have the respective meanings
ascribed thereto in the introductory paragraph of this Agreement. Such terms,
together with the other terms defined in Section 1.1, shall include both the
singular and the plural forms thereof and shall be construed accordingly. Use of
the terms “herein”, “hereof”, and “hereunder” shall be deemed references to this
Agreement in its entirety and not to the Section or clause in which such term
appears. References to “Sections” and “subsections” shall be to Sections and
subsections, respectively, of this Agreement unless otherwise specifically
provided.

 

1.3          Accounting Terms. Except as specifically provided otherwise in this
Agreement, all accounting terms used herein that are not specifically defined
shall have the meanings customarily given them, and all financial computations
hereunder shall be made, in accordance with Generally Accepted Accounting
Principles (or, to the extent that such terms apply solely to any Insurance
Subsidiary or if otherwise expressly required, Statutory Accounting Principles).
Notwithstanding the foregoing, in the event that any changes in Generally
Accepted Accounting Principles or Statutory Accounting Principles after the date
hereof are required to be applied to the transactions described herein and would
affect the computation of the financial covenants contained in Sections 5.6 and
5.7, as applicable, such changes shall be followed only from and after the date
this Agreement shall have been amended to take into account any such changes.
References to amounts on particular exhibits, schedules, lines, pages and
columns of any annual financial statement or quarterly financial statement of
the Company and its Subsidiaries are based on the format promulgated by the NAIC
for such 2005 annual financial statements and quarterly financial statements. In
the event such format is changed in future years so that different information
is contained in such items or they no longer exist, or if such annual financial
statement or quarterly financial statement is replaced by the NAIC or by any
Insurance Regulatory Authority after the date hereof such that different forms
of financial statements are required to be furnished by the Insurance
Subsidiaries in lieu thereof, such references shall be to information consistent
with that reported in the referenced item in the 2005 annual financial
statements or quarterly financial statements, as the case may be.

 

ARTICLE II.

 

THE COMMITMENTS AND THE LOANS

 

2.1         Commitment of the Lender. The Lender agrees, subject to the terms
and conditions of this Agreement, to make Loans to the Company and to issue
Letter of Credit Advances to Account Parties pursuant to Section 2.4, from time
to time, from and including the Effective Date, to but excluding the Termination
Date, in an aggregate amount not to exceed the amount of its Commitment,
provided, however, that the aggregate amount of Letter of Credit Advances
outstanding at any time shall not exceed $5,000,000.

 

2.2          Notice of Borrowings. The Company shall give the Lender verbal
notice (a “Notice of Borrowing”) of each Borrowing not later than 10:00 a.m.
Detroit time on (a) the Business Day on which each Alternate Base Rate Borrowing
is to be made, (b) three Business Days before each Fixed Rate Borrowing and (c)
five Business Days before each Letter of Credit Advance is to be made,
specifying:

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

11

 

--------------------------------------------------------------------------------



 

 

(i)

the date of such Borrowing, which shall be a Business Day;

 

 

(ii)

the aggregate amount of such Borrowing;

 

(iii)         if a Loan, whether the Loans comprising such Borrowing are to be
Alternate Base Rate Loans, Negotiated Rate Loans or Eurodollar Rate Loans;

 

(iv)         with respect to Fixed Rate Loans, the duration of the Interest
Period applicable thereto, subject to the provisions of the definition of
Negotiated Interest Period and Eurodollar Interest Period, as the case may be;
and

 

(v)          in the case of each Letter of Credit Advance, such information as
may be necessary for the issuance thereof by the Lender.

 

2.3          Limitation on Advances. Notwithstanding anything in this Agreement
to the contrary, the sum of the aggregate principal amount of all Advances shall
not at any time exceed the Commitment of the Lender as of the date any such
Advance is made.

 

 

2.4

Funding of Advances.

 

(a)           Subject to the terms and conditions of this Agreement, not later
than 1:00 p.m. Detroit time on the date of each Borrowing consisting of Loans,
the Lender shall make available such Borrowing, in federal or other funds
immediately available in Detroit, to the Company at the address of the Lender
referred to in Section 8.2 and, on the date any Letter of Credit Advance is
requested to be made, issue the related Letter of Credit. Notwithstanding
anything herein to the contrary, the Lender may decline to issue any requested
Letter of Credit on the basis that the beneficiary, the purpose of issuance or
the terms or the conditions of drawing are contrary to a policy of the Lender.

 

(b)           If the Lender makes a new Loan hereunder on a day on which the
Company is to repay all or any part of an outstanding Loan from the Lender, the
Lender shall apply the proceeds of its new Loan to make such repayment and only
an amount equal to the difference (if any) between the amount being borrowed and
the amount being repaid shall be made available by the Lender to the Company as
provided in subsection (a) of this Section, or remitted by the Company to the
Lender as provided in Section 3.5.

 

2.5          Note. (a) The Loans of the Lender shall be evidenced by a single
Note payable to the order of the Lender at its Applicable Lending Office in an
amount equal to the amount of the Commitment.

 

(b)           The Lender shall record on its books and records, and prior to any
transfer of its Note shall endorse on the schedules forming a part thereof,
appropriate notations to evidence, the date, amount and maturity of each Advance
made by it and the date and amount of each payment of principal made by the
Company with respect thereto; provided that the failure of the Lender to make
any such recordation or endorsement shall not affect the obligations of the
Company hereunder or under the Note. The Lender is hereby irrevocably authorized
by the Company so to endorse its Note and to attach to and make a part of any
Note a continuation of any such schedule as and when required. The records and
endorsements of the Lender regarding the Advances made by it shall constitute
prima facie evidence of the information contained therein.

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

12

 

--------------------------------------------------------------------------------



2.6          Maturity of Advances. Each Advance shall mature, and the principal
amount thereof and all accrued interest thereon shall be due and payable, as
described in Article III and VI hereof and elsewhere in this Agreement and the
Note.

 

2.7          Commitment and Letter of Credit Fees. (a) The Company agrees to pay
to the Lender a commitment fee on the daily average unused amount of the
Commitment, for the period from the Effective Date to and including the
Termination Date, in arrears, at the rate per annum equal to the Applicable
Margin. Accrued commitment fees shall be payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing on the
first such Business Day occurring after the date of this Agreement and on the
Termination Date.

 

(b)            The Company agrees to pay, and to cause the relevant Account
Party to pay, a fee to the Lender, at a per annum rate equal to the Applicable
Margin on the maximum amount available to be drawn from time to time under each
Letter of Credit for the period from and including the date of issuance of such
Letter of Credit to and including the stated expiry date of such Letter of
Credit. Such fees shall be payable quarterly in arrears on the last Business Day
of each March, June, September and December, commencing on the first such
Business Day occurring after the date of this Agreement and on termination or
expiry of each Letter of Credit. The Company further agrees to pay, and to cause
the relevant Account Party to pay, to the Lender, on demand, such other
customary administrative fees, charges and expenses of the Lender in respect of
the issuance, negotiation, acceptance, amendment, transfer and payment of such
Letter of Credit or otherwise payable pursuant to the application and related
documentation under which such Letter of Credit is issued.

 

2.8          Other Fees. The Company shall pay to the Lender such closing and
other fees as may be separately agreed upon between the Company and the Lender.

 

2.9          Minimum Amounts of Borrowings. Except for (a) Borrowings and
conversions thereof which exhaust the entire remaining amount of the Commitment
and (b) payments required pursuant to Section 3.1 or Section 3.6, each Borrowing
and each continuation or conversion thereof pursuant to Section 2.15 and each
prepayment thereof shall be in a minimum amount of $500,000 and in an integral
multiple of $250,000. No more than six (6) Eurodollar Interest Periods shall be
permitted to exist at any one time with respect to all Borrowings outstanding
hereunder from time to time.

 

2.10        Optional Termination or Reduction of Commitment. The Company shall
have the right to terminate or reduce the Commitment without premium or penalty
at any time and from time to time at its option, provided that (a) the Company
shall give at least three (3) Business Days prior notice of such termination or
reduction to the Lender specifying the amount and effective date thereof, (b)
each partial reduction of the Commitment shall be in a minimum amount of
$1,000,000 and in an integral multiples of $1,000,000, (c) no such termination
or reduction shall be permitted with respect to any portion of the Commitment as
to which a Notice of Borrowing is then pending and (d) the Commitment may not be
terminated if any Advances are then outstanding and may not be reduced below the
aggregate principal amount of all Advances then outstanding. The Commitment or
any portion thereof terminated or reduced pursuant to this Section may not be
reinstated.

 

2.11        Termination of Commitment. The Commitment shall terminate on the
Termination Date, and any Advances outstanding (together with accrued interest
and fees thereon) pursuant to such Commitment shall be due and payable on such
date.

 

2.12        Conditions for First Borrowing. The obligation of the Lender to make
a Advance on the occasion of the first Borrowing is subject to receipt by the
Lender of the following documents and completion of the following matters, in
form and substance satisfactory to the Lender:

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

13

 

--------------------------------------------------------------------------------



 

(a)           Charter Documents. Certificates of recent date of the appropriate
authority or official of the Company’s state of incorporation listing all
charter documents of the Company on file in that office and certifying as to the
good standing and corporate existence of the Company together with copies of
such charter documents of the Company, certified as of a recent date by such
authority or official and certified as true and correct as of the Effective Date
by a duly authorized officer of the Company;

 

(b)           By-Laws and Corporate Authorizations. Copies of the by-laws of the
Company together with all authorizing resolutions and evidence of other
corporate action taken by the Company to authorize the execution, delivery and
performance by the Company of this Agreement and the Note and the consummation
by the Company of the transactions contemplated hereby, certified as true and
correct as of the Effective Date by a duly authorized officer of the Company;

 

(c)           Incumbency Certificate. Certificates of incumbency of the Company
containing, and attesting to the genuineness of, the signatures of those
officers authorized to act on behalf of the Company in connection with this
Agreement and the Note and the consummation by the Company of the transactions
contemplated hereby, certified as true and correct as of the Effective Date by a
duly authorized officer of the Company;

 

(d)           Consents, Approvals, Etc. Copies of all governmental and
nongovernmental consents, approvals, authorizations, declarations, registrations
or filings, if any, required on the part of the Company in connection with the
execution, delivery and performance of this Agreement or the Note or the
transactions contemplated hereby or as a condition to the legality, validity or
enforceability of this Agreement or the Note, certified as true and correct and
in full force and effect as of the Effective Date by a duly authorized officer
of the Company, or, if none are required, a certificate of such officer to that
effect;

 

(e)           Representations and Warranties. A certificate of a senior officer
of the Company to the effect that (i) the representations and warranties of the
Company contained in this Agreement are true in all material respects, and (ii)
no Default or Event of Default has occurred and is continuing;

 

(f)           Legal Opinion of Counsel for the Company. The favorable written
opinion of counsel for the Company and the Guarantors with respect to the
transactions and other matters contemplated hereby, dated the Effective Date and
satisfactory in form and substance to the Lender;

 

(g)           Note. The Revolving Loan Note complying with Section 2.5, duly
executed on behalf of the Company for the Lender;

 

(h)           Fees. The payment in full of all fees required to be paid by the
Company on or before the Effective Date hereunder;

 

(i)            No Material Adverse Effect. Evidence satisfactory to the Lender
that there has been no Material Adverse Effect on the Company or any of its
Subsidiaries with respect to the financial condition of the Company and its
Subsidiaries as reflected in the audited financial statements delivered to the
Lender for the fiscal year ended December 31, 2005.

 

(j)            Adequacy of Reserves, Etc. The Lender shall be satisfied: (i)
that adequate reserves exist for the Insurance Subsidiaries; (ii) with the
actual structure of the investment portfolio of the Insurance Subsidiaries;
(iii) with the reinsurance arrangements of the Insurance Subsidiaries of the
Company; and (iv) that no Material Adverse Effect has occurred with respect to
any of the foregoing prior to the Effective Date.

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

14

 

--------------------------------------------------------------------------------



 

(k)           No Litigation. Evidence satisfactory to the Lender that no
litigation is pending against the Company and its Subsidiaries which could have
a Material Adverse Effect.

 

(l)            Evidence of Merger. Evidence satisfactory to the Lender that FMH
and the Company have completed a merger with the Company as the survivor, on
terms satisfactory to the Lender.

 

(m)         Completion of IPO. Successful completion of the IPO on terms
satisfactory to the Lender, including without limitation (i) the use of the IPO
proceeds to pay all existing debt of the Company, including any debt of FMH
assumed by the Company in connection with the merger between the Company and FMH
and including all of the FMH Senior Note Debt and termination of all FMH Senior
Note Documents, (ii) the allowance of a portion of the IPO proceeds to be paid
to the shareholders of the Company, on terms satisfactory to the Lender.

 

(n)           Other Conditions. The Company shall have delivered to the Lender
such other certificates and documents as the Lender may reasonably request,
including without limitation any management discussion and analysis report and
expense exhibit as required by the NAIC, each acceptable to the Lender.

 

2.13        Further Conditions for Disbursement. The obligation of the Lender to
make any Advance on the occasion of each Borrowing (including without limitation
the first Borrowing) is further subject to the satisfaction of the following
conditions precedent:

 

(a)           receipt by the Lender of a Notice of Borrowing as required under
this Agreement and, in the case of any Letter of Credit Advance, the Account
Party shall have delivered to the Lender an application for the related Letter
of Credit, a Joinder Agreement (if the Account Party is not the Company) and
other related documentation requested by and acceptable to the Lender
appropriately completed and duly executed on behalf of the Account Party
thereto.

 

(b)           the fact that, immediately after such Borrowing, the aggregate
outstanding principal amount of the Borrowings will not exceed the aggregate
amount of the relevant Commitment or otherwise be in excess of the amount
permitted under Section 2.3;

 

(c)           the fact that, at the time of, and immediately after, such
Borrowing, no Default or Event of Default shall have occurred and be continuing;
and

 

(d)           the fact that the representations and warranties of the Company
contained in this Agreement shall be true in all material respects as of the
date of such Borrowing.

 

Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Company on the date of such Borrowing as to the facts specified in
subsection (b), (c) and (d) of this Section. For purposes of this Section the
representations and warranties contained in Section 4.5 hereof shall be deemed
made with respect to both the financial statements referred to therein and the
most recent financial statements delivered pursuant to Section 5.4.

 

2.14        Limitations of Requests and Elections. Notwithstanding any other
provision of this Agreement to the contrary, if, upon receiving a request for a
Eurodollar Rate Borrowing (a) in the case of any Eurodollar Rate Borrowing,
deposits in Dollars for periods comparable to the Eurodollar Interest Period
elected by the Company are not available to the Lender in the relevant interbank
secondary market, or (b) the Eurodollar Rate will not adequately and fairly
reflect the cost to the Lender of making, funding or maintaining the related
Eurodollar Rate Loan, or (c) by reason of national or international

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

15

 

--------------------------------------------------------------------------------



financial, political or economic conditions or by reason of any applicable law,
treaty, rule or regulation (whether domestic or foreign) now or hereafter in
effect, or the interpretation or administration thereof by any governmental
authority charged with the interpretation or administration thereof, or
compliance by the Lender with any guideline, request or directive of such
authority (whether or not having the force of law), including without limitation
exchange controls, it is impracticable, unlawful or impossible for the Lender
(i) to make or fund Eurodollar Rate Borrowings or (ii) to maintain outstanding
such Eurodollar Rate Borrowing, or (iii) to convert a Loan to a Eurodollar Rate
Loan, then the Company shall not be entitled, so long as such circumstances
continue, to request a Eurodollar Rate Borrowing or a continuation of or
conversion to a Eurodollar Rate Borrowing. In the event that such circumstances
no longer exist, the Lender shall again consider requests for Eurodollar Rate
Borrowings, and requests for continuations of and conversions to Eurodollar Rate
Borrowings.

 

ARTICLE III.

 

PAYMENTS AND PREPAYMENTS OF LOANS

 

 

3.1

Principal Payments and Prepayments.  

 

(a) Unless earlier payment is required under this Agreement, the Company shall
pay to the Lender the principal amount on each Eurodollar Rate Loan included in
any Revolving Credit Borrowing on the last day of the Eurodollar Interest Period
applicable thereto or on the Termination Date, whichever is earlier, and the
principal amount of each Alternate Base Rate Loan included in any Revolving
Credit Borrowing shall be due and payable on the Termination Date.

 

(b) The Company may, upon two Business Days’ notice to the Lender, prepay any
Alternate Base Rate Borrowing without premium or penalty in whole at any time,
or from time to time in part in a minimum amount of $500,000 and in integral
multiples of $250,000, by paying the principal amount to be prepaid together
with accrued interest thereon to the date of prepayment. The Company may not
prepay any Eurodollar Rate Borrowing except on the last day of the relevant
Eurodollar Interest Period. Each such optional prepayment shall be applied to
prepay the Advances.

 

All notices of prepayment that are delivered to the Lender by the Company
pursuant to this Section 3.1 shall be delivered by 10:00 a.m. Detroit time on
the relevant Business Day or if delivered at a later time shall be deemed to
have been delivered as of the next Business Day. A notice of prepayment shall
not be revocable by the Company after the Lender receives notice thereof.

 

(c)           If at any time the aggregate outstanding principal amount of the
Advances shall exceed the Commitment, the Company shall forthwith pay to the
Lender, without demand, an amount not less than the amount of such excess for
application to the outstanding principal of the Advances.

 

3.2          Interest Payments. The Company shall pay interest to the Lender on
the unpaid principal amount of each Loan, for the period commencing on the date
such Loan is made until such Loan is paid in full, on each Interest Payment Date
and at maturity (whether at stated maturity, by demand, by acceleration or
otherwise), and thereafter on demand, at the following rates per annum:

 

 

(a)

with respect to each Alternate Base Rate Loan, the Alternate Base Rate;

 

 

(b)

with respect to each Eurodollar Rate Loan, the Eurodollar Rate.

 

 

(c)

with respect to each Negotiated Rate Loan, the Negotiated Rate.

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

16

 

--------------------------------------------------------------------------------



 

Notwithstanding the foregoing subsections (a), (b) and (c), the Company shall
pay interest on demand at the Overdue Rate on the outstanding principal amount
of any Loan and any other amount payable by the Company hereunder (other than
interest) which is not paid in full when due (whether at stated maturity, by
demand, by acceleration or otherwise) for the period commencing on the due date
thereof until the same is paid in full.

 

3.3          General Provisions as to Payments. The Company shall make each
payment of principal of, and interest on, the Advances and of fees and other
amounts payable hereunder, not later than 10:00 a.m. Detroit time on the date
when due, in federal or other funds immediately available in Detroit, to the
Lender at its address referred to in Section 8.2. Whenever any payment of
principal of, or interest on, Alternate Base Rate Loans or any commitment,
facility, or other fee or expense payable hereunder shall be due on a day which
is not a Business Day, the date for payment thereof shall be extended to the
next succeeding Business Day. Whenever any payment of principal of, or interest
on, the Eurodollar Rate Loans shall be due on a day which is not a Business Day,
the date for payment thereof shall be extended to the next succeeding Business
Day unless such Business Day falls in another calendar month, in which case the
date for payment thereof shall be the next preceding Business Day. If the date
for any payment of principal is extended pursuant to this Section, by operation
of law, or otherwise, interest thereon shall be payable for such extended time.

 

3.4          Computation of Interest and Fees. Interest and fees based on the
Advances and facility fees hereunder shall be computed on the basis of a year of
360 days and paid for the actual number of days elapsed (including the first day
but excluding the last day).

 

3.5          No Setoff or Deduction. All payments of principal of and interest
and fees on the Advances and other amounts payable by the Company hereunder
shall be made by the Company without setoff or counterclaim, and free and clear
of, and without deduction or withholding for, or on account of, any present or
future taxes, levies, imposts, duties, fees, assessments, or other charges of
whatever nature, imposed by any governmental authority, or by any department,
agency or other political subdivision or taxing authority.

 

 

3.6

Additional Costs.

 

(a)          In the event that the adoption of, or any change in or in the
interpretation by any governmental authority of, any applicable law, treaty,
rule or regulation (whether domestic or foreign), or compliance by the Lender
with any guideline, request or directive of any governmental authority that is
promulgated, made, issued, or changed (whether or not having the force of law),
shall (i) change the basis of taxation of payments to the Lender of any amounts
payable by the Company under this Agreement (other than taxes imposed on the
overall net income of the Lender, by the jurisdiction, or by any political
subdivision or taxing authority of any such jurisdiction, in which the Lender
has its principal office), or (ii) shall impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by the Lender, or (iii) shall impose
any other condition with respect to this Agreement, the Commitment, the Note or
the Advances, and the result of any of the foregoing is to increase the cost to
the Lender, of making, funding or maintaining any Eurodollar Rate Loan or to
reduce the amount of any sum receivable by the Lender thereon, then the Company
shall pay to the Lender, from time to time, upon request by the Lender,
additional amounts sufficient to compensate the Lender for such increased cost
or reduced sum receivable to the extent, in the case of any Eurodollar Rate
Loan, the Lender is not compensated therefor in the computation of the interest
rate applicable to such Eurodollar Rate Loan or pursuant to subsection (b) of
this Section. A statement as to the amount of such increased cost or reduced sum
receivable and reason therefor, prepared

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

17

 

--------------------------------------------------------------------------------



in good faith and in reasonable detail by the Lender and submitted by the Lender
to the Company, shall be conclusive and binding for all purposes absent manifest
error in computation.

 

(b)           In the event that any applicable law, rule, regulation, or
guideline now in effect relating to capital adequacy, or that the adoption of,
or any change in or in the interpretation by any governmental authority of any
applicable law, treaty, rule or regulation (whether domestic or foreign), or
that compliance by the Lender with any guideline, request or directive of any
governmental authority (whether or not having the force of law) relating to
capital adequacy, or that is promulgated, made, issued, or changed, including
any risk-based capital guidelines, affects or would affect the amount of capital
required or expected to be maintained by the Lender (or any corporation
controlling the Lender) and the Lender determines that the amount of such
capital required or expected to be maintained is increased by or based upon the
existence of the Lender’s obligations hereunder and such increase has the effect
of reducing the rate of return on the Lender’s (or such controlling
corporation’s) capital as a consequence of such obligations hereunder to a level
below that which the Lender (or such controlling corporation) could have
achieved but for such circumstances (taking into consideration its policies with
respect to capital adequacy) by an amount deemed by the Lender to be material,
then the Company shall pay to the Lender, from time to time, upon request by the
Lender, additional amounts sufficient to compensate the Lender (or such
controlling corporation) for any increase in the amount of capital and reduced
rate of return which the Lender reasonably determines to be allocable to the
existence of the Lender’s obligations hereunder. A statement as to the amount of
such compensation and reason therefor, prepared in good faith and in reasonable
detail by the Lender and submitted by the Lender to the Company, shall be
conclusive and binding for all purposes absent manifest error in computation.

 

(c)           The Lender shall not charge any amount under this Section 3.6
unless it is charging other borrowers similarly-situated to the Company, as
reasonably determined by the Lender, similar amounts.

 

3.7          Illegality and Impossibility. In the event that the adoption of, or
any change in or in the interpretation by any governmental authority of, any
applicable law, treaty, rule or regulation (whether domestic or foreign), or
compliance by the Lender with any guideline, request or directive of any
governmental authority that is promulgated, made, issued, or changed (whether or
not having the force of law), including without limitation exchange controls,
shall make it unlawful or impossible for the Lender to maintain any Eurodollar
Rate Loan under this Agreement, the Company shall upon receipt of notice thereof
from the Lender, repay in full the then outstanding principal amount of each
Eurodollar Rate Loan so affected, together with all accrued interest thereon to
the date of payment and all amounts owing to the Lender under Section 3.10, (a)
on the last day of the then current Eurodollar Interest Period applicable to
such Loan if the Lender may lawfully continue to maintain such Loan to such day,
or (b) immediately if the Lender may not continue to maintain such Loan to such
day. The Lender shall not charge any amount under this Section 3.7 unless it is
charging other borrowers similarly-situated to the Company, as reasonably
determined by the Lender, similar amounts.

 

3.8          Funding Losses. If the Company makes any payment of principal with
respect to any Fixed Rate Loan on any day other than the last day of an Interest
Period applicable thereto (whether pursuant to Section 3.1, Section 3.7, Article
VI or otherwise), or if the Company fails to borrow any Fixed Rate Loan after
notice has been given to the Lender in accordance with Section 2.2, or if the
Company fails to make any payment of principal or interest in respect of a Fixed
Rate Loan when due, the Company shall, in addition to any amounts that may be
payable pursuant to Section 3.6 or 3.7 reimburse the Lender on demand for any
resulting loss or expense incurred by the Lender, including without limitation
any loss incurred in obtaining, liquidating or employing deposits from third
parties and anticipated profits in connection with any participation of Loans
hereunder. A statement as to the amount of such loss or expense and reason
therefor, prepared in good faith and in reasonable detail by the Lender and
submitted

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

18

 

--------------------------------------------------------------------------------



by the Lender to the Company, shall be conclusive and binding for all purposes
in the absence of manifest error in computation.

 

3.9        Letter of Credit Reimbursement Payments. (a) The Account Party agrees
to pay to the Lender, on the day on which the Lender shall honor a draft or
other demand for payment presented or made under any Letter of Credit, an amount
equal to the amount paid by the Lender in respect of such draft or other demand
under such Letter of Credit and all expenses paid or incurred by the Lender
relative thereto. Each reimbursement amount not paid pursuant to the first
sentence of Section 3.9(a) shall bear interest, payable on demand by the Lender,
at the interest rate then applicable to Alternate Base Rate Loans.

 

(b)        The reimbursement obligation of the Account Party under this Section
3.9 shall be absolute, unconditional and irrevocable and shall remain in full
force and effect until all obligations of the Account Party to the Lender
hereunder shall have been satisfied, and such obligations of the Account Party
shall not be affected, modified or impaired upon the happening of any event,
including without limitation, any of the following, whether or not with notice
to, or the consent of, the Account Party:

 

(i)            Any lack of validity or enforceability of any Letter of Credit or
any documentation relating to any Letter of Credit or to any transaction related
in any way to such Letter of Credit (the “Letter of Credit Documents”);

 

(ii)          Any amendment, modification, waiver, consent, or any substitution,
exchange or release of or failure to perfect any interest in collateral or
security, with respect to any of the Letter of Credit Documents;

 

(iii)         The existence of any claim, setoff, defense or other right which
the Account Party may have at any time against any beneficiary or any transferee
of any Letter of Credit (or any persons or entities for whom any such
beneficiary or any such transferee may be acting), the Lender or any other
person or entity, whether in connection with any of the Letter of Credit
Documents, the transactions contemplated herein or therein or any unrelated
transactions;

 

(iv)         Any draft or other statement or document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;

 

(v)           Payment by the Lender to the beneficiary under any Letter of
Credit against presentation of a document which does not comply with the terms
of the Letter of Credit, including failure of any documents to bear any
reference or adequate reference to such Letter of Credit;

 

(vi)         Any failure, omission, delay or lack on the part of the Lender or
any party to any of the Letter of Credit Documents to enforce, assert or
exercise any right, power or remedy conferred upon the Lender or any such party
under this Agreement or any of the Letter of Credit Documents, or any other acts
or omissions on the part of the Lender or any such party;

 

(vii)        Any other event or circumstance that would, in the absence of this
clause, result in the release or discharge by operation of law or otherwise of
the Account Party from the performance or observance of any obligation, covenant
or agreement contained in this Section 3.9.

 

No setoff, counterclaim, reduction or diminution of any obligation or any
defense of any kind or nature which the Account Party has or may have against
the beneficiary of any Letter of Credit

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

19

 

--------------------------------------------------------------------------------



shall be available hereunder to the Account Party against the Lender. Nothing in
this Section 3.9 shall limit the liability, if any, of the Lender to the Account
Party pursuant to Section 7.5.

 

(c)        For purposes of this Agreement, a Letter of Credit Advance (i) shall
be deemed outstanding in an amount equal to the sum of the maximum amount
available to be drawn under the related Letter of Credit on or after the date of
determination and on or before the stated expiry date thereof plus the amount of
any draws under such Letter of Credit that have not been reimbursed as provided
in this Section 3.9 and (ii) shall be deemed outstanding at all times on and
before such stated expiry date or such earlier date on which all amounts
available to be drawn under such Letter of Credit have been fully drawn, and
thereafter until all related reimbursement obligations have been paid pursuant
to this Section 3.9.

 

(d)        Notwithstanding anything herein to the contrary, five days prior to
the Termination Date, the Account Party shall provide cash collateral in an
amount equal to the maximum amount that may be available to be drawn at any time
prior to the stated expiry of all outstanding Letters of Credit issued for the
account of such Account Party. Such cash collateral delivered in respect of
outstanding Letters of Credit shall be deposited in a special cash collateral
account to be held by the Lender as collateral security for the payment and
performance of the obligations described in the following sentence. Each Account
Party hereby (i) grants a first priority security interest in all such cash
collateral to secure all obligations owing by such Account Party hereunder, (ii)
agrees that the Lender shall have sole control over such cash collateral and may
hold such cash collateral and apply it to reimbursement obligations that may
become due under any Letters of Credit issued for the account of such Account
Party or may apply it to any other obligations of such Account Party or any
other Account Party hereunder as the Lender may determine in its discretion and
(iii) agrees to execute such further documents, if any, in connection therewith
as required by the Lender.

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants to the Lender that:

 

4.1          Organization and Good Standing. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, and the Company is duly qualified to transact business and is in
good standing in each jurisdiction where such qualification is necessary, and
the Company has all requisite power and authority, corporate or otherwise, to
conduct its business, to own and operate its properties and to execute and
deliver, and to perform all of its obligations under, this Agreement and the
Note.

 

4.2          Due Authorization. The execution, delivery and performance by the
Company of this Agreement and the Note have been duly authorized by all
necessary corporate action and do not and will not (a) require any consent or
approval of the stockholders of the Company, (b) violate any provision of any
law, rule, regulation, order, writ, judgment, injunction, decree, determination
or award presently in effect having applicability to the Company or of the
Certificate of Incorporation or By-Laws of the Company, or (c) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which the Company is a
party or by which it or its properties may be bound or affected; and the Company
is not in default under any such law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award or any such indenture, agreement,
lease or instrument where such default could have a Material Adverse Effect.

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

20

 

--------------------------------------------------------------------------------



4.3          Third-Party Consents. No authorization, consent, approval, license,
exemption of or filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, is or will be necessary to the valid execution, delivery or performance
by the Company of this Agreement or the Note.

 

4.4          Validity of Agreements. This Agreement constitutes, and the Note
when delivered hereunder will constitute, legal, valid and binding obligations
of the Company enforceable against the Company in accordance with their terms.

 

 

4.5

Financial Statements.

 

(a)           The consolidated financial statements of the Company and its
Subsidiaries for the fiscal year ended December 31, 2005, certified by BDO
Seidman, LLP, independent public accountants, copies of which have been
furnished to the Lender, fairly present the consolidated financial condition of
the Company and its Subsidiaries as at such date and the consolidated results of
the operations of the Company and its Subsidiaries for the period ended on such
date, all in accordance with Generally Accepted Accounting Principles applied on
a consistent basis. Since December 31, 2005, there has been no Material Adverse
Effect and there exists no event, condition, or state of facts that could
reasonably be expected to result in a Material Adverse Effect.

 

(b)           The Company has heretofore furnished to the Lender copies of the
annual financial statements of each of the Insurance Subsidiaries as of December
31, 2005, 2004, 2003 and 2002, and for the fiscal years then ended, each as
filed with the relevant Insurance Regulatory Authority (collectively, the
“Historical Statutory Statements”). The Historical Statutory Statements
(including, without limitation, the provisions made therein for investments and
the valuation thereof, reserves, policy and contract claims and statutory
liabilities) have been prepared in accordance with Statutory Accounting
Principles (except as may be reflected in the notes thereto and subject, with
respect to the relevant quarterly statements, to the absence of notes required
by Statutory Accounting Principles and to normal year-end adjustments), were in
compliance with applicable Requirements of Law when filed and present fairly the
financial condition of the respective Insurance Subsidiaries covered thereby as
of the respective dates thereof and the results of operations, changes in
capital and surplus and cash flow of the respective Insurance Subsidiaries
covered thereby for the respective periods then ended. Except for liabilities
and obligations disclosed or provided for in the Historical Statutory Statements
(including, without limitation, reserves, policy and contract claims and
statutory liabilities), no Insurance Subsidiary had, as of the date of its
respective Historical Statutory Statements, any material liabilities or
obligations of any nature whatsoever (whether absolute, contingent or otherwise
and whether or not due) that, in accordance with Statutory Accounting
Principles, would have been required to have been disclosed or provided for in
such Historical Statutory Statements. All books of account of each Insurance
Subsidiary fully and fairly disclose all of its material transactions,
properties, assets, investments, liabilities and obligations, are in its
possession and are true, correct and complete in all material respects.

 

4.6          Litigation. There are no actions, suits or proceedings pending or,
to the knowledge of the Company, threatened against or affecting the Company or
any Subsidiary or the properties of the Company or any Subsidiary before any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, which, if determined adversely to the
Company or such Subsidiary, could have a Material Adverse Effect.

 

4.7          Regulations T, U and X. The Company is not engaged as one of its
principal activities in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulations T, U or X
of the Board of Governors of the Federal Reserve System), and no part of the
proceeds of any Advance hereunder will be used, directly or indirectly, to
purchase or carry any

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

21

 

--------------------------------------------------------------------------------



margin stock or for any other purpose that would violate any of the margin
regulations of the Board of Governors.

 

4.8          Title to Property. The Company and the Subsidiaries have good and
marketable title to their respective properties and assets, including the
properties and assets reflected in the most recent audited financial statements
referred to in Section 4.5 or delivered pursuant to Section 5.4, subject to no
Lien except Permitted Liens.

 

4.9          Other Agreements. Neither the Company nor any of its Subsidiaries
is a party to any indenture, loan or credit agreement or any lease or other
agreement or instrument or subject to any charter or corporate restriction which
would have a Material Adverse Effect.

 

4.10        Taxes. The Company and each Consolidated Subsidiary have filed all
tax returns (Federal, state and local) required to be filed and paid all taxes
shown thereon to be due, including interest and penalties, or provided adequate
reserves for payment thereof.

 

4.11        Accuracy of Information. No information, exhibit or report furnished
in writing by the Company to the Lender in connection with the negotiation of
this Agreement contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
materially misleading at the time that they were made.

 

 

4.12

Subsidiaries.

 

(a)           The list of Subsidiaries and their jurisdictions of incorporation
and addresses, set forth on Schedule 4.12 hereto is accurate and complete as of
the Effective Date. Each Subsidiary is a corporation duly incorporated, validly
existing and in good standing (where the concept of good standing applies) under
the laws of the state of its incorporation, is duly qualified to transact
business and is in good standing (where the concept of good standing applies) in
each jurisdiction where such qualification is necessary, and has all requisite
power and authority, corporate or otherwise, to conduct its business, and to own
and operate its properties. All outstanding shares of Capital Stock of each
class of each Subsidiary of the Company have been and will be validly issued and
are and will be fully paid and nonassessable and such shares that are and will
be owned, beneficially and of record, by the Company are or will be free and
clear of any Liens, other than Liens disclosed on Schedule 5.11 hereto.

 

(b)           Each Insurance Subsidiary holds all licenses (including, without
limitation, licenses or certificates of authority from relevant Insurance
Regulatory Authorities), permits or authorizations to transact insurance and
reinsurance business (collectively, the “Licenses”), necessary for such
Insurance Subsidiaries to engage in the line or lines of insurance in which each
such Insurance Subsidiary is engaged. To the knowledge of the Company, (i) no
such License is the subject of a proceeding for suspension, revocation or
limitation or any similar proceedings, (ii) there is no sustainable basis for
such a suspension, revocation or limitation, and (iii) no such suspension,
revocation or limitation is threatened by any relevant Insurance Regulatory
Authority, that, in each instance under (i), (ii) and (iii) above, would be
reasonably likely, individually or in the aggregate, to have a Material Adverse
Effect.

 

(c)           Other than existing regulatory restrictions applicable to
insurance companies generally, none of the Insurance Subsidiaries is subject to
any regulatory prohibition on the payment of normal dividends in the 2005 fiscal
year or in any year thereafter.

 

4.13        ERISA. The Company, its Subsidiaries, their ERISA Affiliates and
their respective Plans are in compliance in all material respects with those
provisions of ERISA and of the Code which are applicable with respect to any
Plan. No Prohibited Transaction and no Reportable Event has occurred

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

22

 

--------------------------------------------------------------------------------



with respect to any such Plan that would reasonably be likely, individually or
in the aggregate, to have a Material Adverse Effect. None of the Company, any of
its Subsidiaries or any of their ERISA Affiliates is an employer with respect to
any Multiemployer Plan. The Company, its Subsidiaries and their ERISA Affiliates
have met the minimum funding requirements under ERISA and the Code with respect
to each of their respective Plans, if any, and have not incurred any liability
to the PBGC or any Plan other than obligations in the ordinary course of
business to make Plan contributions and pay PBGC premiums which have been paid
when due. The execution, delivery and performance of this Agreement and the Note
does not constitute a Prohibited Transaction with respect to any Plan. There is
no material unfunded benefit liability, determined in accordance with Section
4001(a)(18) of ERISA, with respect to any Plan of the Company, its Subsidiaries
or their ERISA Affiliates in excess of $50,000 as of January 1, 2006.

 

4.14        Environmental and Safety Matters. The Company and each Subsidiary is
in substantial compliance with all federal, state and local laws, ordinances and
regulations relating to safety and industrial hygiene or to the environmental
condition, including without limitation all applicable Environmental Laws in
jurisdictions in which the Company or any Subsidiary owns or operates, or has
owned or operated, a facility or site, or arranges or has arranged for disposal
or treatment of hazardous substances, solid waste, or other wastes, accepts or
has accepted for transport any hazardous substances, solid wastes or other
wastes or holds or has held any interest in real property or otherwise. No
demand, claim, notice, suit, suit in equity, action, administrative action,
investigation or inquiry whether brought by any governmental authority, private
person or entity or otherwise, arising under, relating to or in connection with
any Environmental Laws is pending or threatened against the Company or any of
its Subsidiaries, any real property in which the Company or any such Subsidiary
holds or has held an interest or any past or present operation of the Company or
any Subsidiary. Neither the Company nor any of its Subsidiaries (a) is the
subject of any federal or state investigation evaluating whether any remedial
action is needed to respond to a release of any toxic substances, radioactive
materials, hazardous wastes or related materials into the environment, (b) has
received any notice of any toxic substances, radioactive materials, hazardous
waste or related materials in, or upon any of its properties in violation of any
Environmental Laws, or (c) has knowledge of any facts, events or conditions
which would reasonably be expected to result in or give rise to such
investigation, notice or violation. No release, threatened release or disposal
of hazardous waste, solid waste or other wastes is occurring or has occurred on,
under or to any real property in which the Company or any of its Subsidiaries
holds any interest or performs any of its operations, in violation of any
Environmental Law which could reasonably be expected to have a Material Adverse
Effect.

 

4.15      Reportable Transaction. The Company does not intend to treat the
Advances and related transactions as being a “reportable transaction” (within
the meaning of Treasury Regulation Section 1.6011-4). In the event the Company
determines to take any action inconsistent with such intention, it will promptly
notify the Lender thereof.

 

4.16        Guarantors. As of the Effective Date: (a) excluding CoverX
Corporation, ARPCO, ARPCO Holdings and Van American Insurance Services, Inc.,
all non-Insurance Subsidiaries of the Company do not have total assets or annual
revenues in excess of $500,000 in the aggregate and (b) the only asset of Van
American Insurance Services, Inc. is a note receivable from the sale of all its
assets in an amount not to exceed $1,000,000, as reduced from time to time, and
payments on such note are dividended to the Company.

 

ARTICLE V.

 

COVENANTS OF THE COMPANY

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

23

 

--------------------------------------------------------------------------------



The Company covenants and agrees that until all Advances and other amounts due
hereunder are irrevocably paid in full, and the Commitment shall expire or
terminate, unless the Lender shall otherwise consent in writing:

 

5.1          Preservation of Corporate Existence, Etc. It will do or cause to be
done, and cause all Subsidiaries to do or cause to be done, all things necessary
to preserve, renew and keep in full force and effect its legal existence, except
to the extent permitted by Section 5.12, and its qualification as a foreign
corporation in good standing in each jurisdiction in which such qualification is
necessary under applicable law, and the rights, licenses, permits (including
those required under Environmental Laws), franchises, patents, copyrights,
trademarks and trade names material to the conduct of its businesses; and defend
all of the foregoing against all claims, actions, demands, suits or proceedings
at law or in equity or by or before any governmental instrumentality or other
agency or regulatory authority, except where the failure to do so would not have
a Material Adverse Effect.

 

5.2          Compliance with Laws, Etc. It will, and will cause each Subsidiary
to, comply in all material respects with all Requirements of Law in effect from
time to time; and pay and discharge promptly when due all taxes, assessments and
governmental charges or levies imposed upon it or upon its income, revenues or
property, before the same shall become delinquent or in default, as well as all
lawful claims for labor, materials and supplies or otherwise, which, if unpaid,
might give rise to Liens upon such properties or any portion thereof, except to
the extent that payment of any of the foregoing is then being contested in good
faith by appropriate legal proceedings and with respect to which adequate
financial reserves have been established on the books and records of the Company
or such Subsidiary.

 

5.3          Maintenance of Properties; Insurance. It will, and will cause each
Subsidiary to, maintain, preserve and protect all property that is material to
the conduct of the business of the Company or any of its Subsidiaries and keep
such property in good repair, working order and condition and from time to time
make, or cause to be made all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times in
accordance with customary and prudent business practices for similar businesses;
and maintain in full force and effect insurance with responsible and reputable
insurance companies or associations in such amounts, on such terms and covering
such risks, including fire and other risks insured against by extended coverage,
as is usually carried by companies engaged in similar businesses and owning
similar properties similarly situated and maintain in full force and effect
public liability insurance, insurance against claims for personal injury or
death or property damage occurring in connection with any of its activities or
any of any properties owned, occupied or controlled by it, in such amount as it
shall reasonably deem necessary, and maintain such other insurance as may be
required by law or as may be reasonably requested by the Lender for purposes of
assuring compliance with this Section 5.3.

 

 

5.4

Reporting Requirements. It will furnish to the Lender the following:

 

(a)           Promptly and in any event within three calendar days after
becoming aware of the occurrence of (i) any Event of Default or Default, (ii)
the commencement of any material litigation against, by or affecting the Company
or any of its Subsidiaries, and any material developments therein, or (iii)
entering into any material contract or undertaking that is not entered into in
the ordinary course of business or (iv) any development in the business or
affairs of the Company or any of its Subsidiaries which has resulted in or which
is likely in the reasonable judgment of the Company, to result in a Material
Adverse Effect, a statement of the chief financial officer of the Company
setting forth details of such Event of Default or Default or such event or
condition or such litigation and the action which the Company or such
Subsidiary, as the case may be, has taken and proposes to take with respect
thereto;

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

24

 

--------------------------------------------------------------------------------



 

(b)           As soon as available and in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of the Company,
the consolidated balance sheet of the Company and its Subsidiaries as of the end
of such quarter, and the related consolidated statements of income, retained
earnings and changes in financial position for the period commencing at the end
of the previous fiscal year and ending with the end of such quarter, and if
requested by the Lender such consolidating financial statements, setting forth
in each case in comparative form the corresponding figures for the corresponding
date or period of the preceding fiscal year, all in reasonable detail and duly
certified (subject to year-end audit adjustments) by the chief financial officer
of Company as having been prepared in accordance with Generally Accepted
Accounting Principles, together with a certificate of the chief financial
officer of Company stating that no Event of Default or Default has occurred and
is continuing or, if an Event of Default or Default has occurred and is
continuing, a statement setting forth the details thereof and the action which
the Company has taken and proposes to take with respect thereto;

 

(c)           As soon as available and in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of the Company’s
Insurance Subsidiaries, a quarterly financial statement prepared in
substantially the same form as and in accordance with the statutory and
regulatory requirements of the annual financial statements of the Company’s
Insurance Subsidiaries, which such Subsidiaries are required to be filed with
any state board, commission, department or other regulatory body, together with
a certificate of the chief financial officer of each such insurance Subsidiary
stating that a computation (which computation shall accompany such certificate
and shall be in reasonable detail) showing compliance with Sections 5.6 and 5.7
hereof in conformity with the terms of this Agreement;

 

(d)           As soon as available and in any event within 120 days after the
end of each fiscal year of the Company, a copy of the consolidated balance sheet
of the Company and its Subsidiaries and the unconsolidated balance sheet of the
Company as of the end of such fiscal year and the related consolidated
statements of income and cash flow of the Company and its Subsidiaries on a
consolidated basis and for the Company on an unconsolidated basis for such
fiscal year and, if requested by the Lender, such consolidating financial
statements for such fiscal year, and in the case of such consolidated financial
statements, certified without qualifications unacceptable to the Lender by BDO
Seidman, LLP, or other independent certified public accountants selected by the
Company and acceptable to the Lender and in the case of such unconsolidated
financial statements of the Company only, in reasonable detail and duly
certified by the chief financial officer of the Company as having been prepared
in accordance with Generally Accepted Accounting Principles, in each case
together with a certificate of the chief financial officer of the Company
stating that no Event of Default or Default has occurred and is continuing or,
if an Event of Default or Default has occurred and is continuing, a statement
setting forth the details thereof and the action in which the Company has taken
and proposes to take with respect thereto;

 

(e)           As soon as available and in any event within 120 days after the
end of each fiscal year of the Company’s Insurance Subsidiaries, annual
financial statements of the Company’s Insurance Subsidiaries, which such
Subsidiaries are required to file with any state board, commission, department
or other regulatory body, together with a certificate of the chief financial
officer of each such insurance Subsidiary stating that a computation (which
computation shall accompany such certificate and shall be in reasonable detail)
showing compliance with Sections 5.5, 5.6, 5.7 and 5.8 hereof in conformity with
the terms of this Agreement;

 

(f)           Promptly after the sending or filing thereof, copies of all
reports, proxy statements and financial statements which the Company or any of
its Subsidiaries sends to or files with any of their respective security holders
or any securities exchange or the SEC;

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

25

 

--------------------------------------------------------------------------------



(g)           Promptly and in any event within 10 calendar days after receiving
or becoming aware thereof (i) a copy of any notice of intent filed with the PBGC
to terminate any Plan of the Company, its Subsidiaries or any ERISA Affiliate,
(ii) a statement of the chief financial officer of the Company setting forth the
details of the occurrence of any Reportable Event with respect to any such Plan,
(iii) a copy of any notice that the Company, any of its Subsidiaries or any
ERISA Affiliate may receive from the PBGC relating to the intention of the PBGC
to terminate any such Plan or to appoint a trustee to administer any such Plan,
or (iv) a copy of any notice of failure to make a required installment or other
payment within the meaning of Section 412(n) of the Code or Section 302(f) of
ERISA with respect to any such Plan; and

 

(h)           Promptly, such other information respecting the business,
properties, operations or condition, financial or otherwise, of the Company or
any of it Subsidiaries as the Lender may from time to time reasonably request,
including without limitation, promptly after the sending or filing thereof,
copies of all management discussion and analysis reports required by the NAIC
and any expense exhibit as required by the NAIC, each in form and detail
satisfactory to the Lender.

 

5.5         Shareholder’s Equity. As of the Effective Date through December 31,
2006, it will not permit or suffer the consolidated shareholders’ equity of the
Company and its Subsidiaries, determined on a consolidated basis in accordance
with Generally Accepted Accounting Principles, but excluding the effects of FASB
115, at any time to be less than $120,000,000 (the “Minimum Shareholders’
Equity”). Following completion of the IPO, the Minimum Shareholders’ Equity
shall be reset as of December 31, 2006 to an amount equal to 85% of the
consolidated shareholders’ equity of the Company and its Subsidiaries as of
December 31, 2006 (provided such amount is acceptable to the Lender), which
amount shall further increase by amounts equal to (i) 25% of the Company’s Net
Income for each fiscal year of the Company ended on or after December 31, 2007,
provided, if Net Income is negative, such number will be zero; and (ii) 50% of
the net proceeds to the Company from the issuance of any Capital Stock after the
Effective Date (other than the IPO).

 

5.6          Leverage Ratio. It will not permit or suffer the Leverage Ratio to
be greater than: (i) 0.35 to 1.0 at any time from and including the Effective
Date to and including December 31, 2007; (iii) 0.325 to 1.0 at any time from and
including January 1, 2008 to and including December 31, 2008; and (iv) 0.30 to
1.0 at any time from and including January 1, 2009 and thereafter.

 

5.7          Fixed Charge Coverage Ratio. It will not permit or suffer the Fixed
Charge Coverage Ratio to be less than 4.0 to 1.0 as determined as of the end of
any fiscal quarter of the Company.

 

5.8          Risk-Based Capital. The Company will not permit “total adjusted
capital” (within the meaning of the Risk-Based Capital for Insurers Model Act as
promulgated by the NAIC as of the Effective Date (the “Model Act”)) of FMIC or
of any of its existing or future Insurance Subsidiaries (on a combined basis,
but excluding ANIC), in each case as determined as of the end of each fiscal
year, commencing with the first day of the fiscal quarter ending December 31,
2005, to be less than 162.5% of the applicable “Company Action Level RBC”
(within the meaning of the Model Act) for such Insurance Subsidiary.

 

5.9         Ratings. The Company will not permit or suffer the A.M. Best rating
of any of its Insurance Subsidiaries (excluding ANIC) to be less than “B++” at
any time.

 

5.10        Surplus. As of the Effective Date through December 31, 2006, it will
not permit or suffer the “surplus as regards policyholders” (calculated in
accordance with SAP), as determined as of the end of any fiscal quarter of FMIC,
ANIC or of any of its existing or future material Insurance Subsidiaries (on a
combined basis) at any time to be less than $84,000,000 (the “Minimum Surplus”).
Following

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

26

 

--------------------------------------------------------------------------------



completion of the IPO, the Minimum Surplus shall be reset as of December 31,
2006 to an amount equal to 85% of such “surplus as regards policyholders” as of
December 31, 2006 after giving effect to such IPO, provided such amount is
acceptable to the Lender, which amount shall further increase by amounts equal
to (i) 25% of the Company’s Net Income for each succeeding fiscal year of the
Company ended on or after December 31, 2007, provided, if Net Income is
negative, such number will be zero; and (ii) 50% of the net proceeds to the
Company from the issuance of any Capital Stock after the Effective Date (other
than the IPO) that would be considered as such “surplus as regards
policyholders”.

 

5.11        Liens. It will not permit or suffer any Lien to exist on any of its
properties, or any property of any Consolidated Subsidiary, real, personal or
mixed, tangible or intangible, whether now owned or hereafter acquired, except:

 

(a)           Liens for taxes not delinquent or for taxes being contested in
good faith by appropriate proceedings and as to which adequate financial
reserves have been established on its books and records;

 

(b)           Liens (other than any Lien imposed by ERISA) created and
maintained in the ordinary course of business which are not material in the
aggregate, and which would not have a Material Adverse Effect and which
constitute (i) pledges or deposits under worker’s compensation laws,
unemployment insurance laws or similar legislation, (ii) good faith deposits in
connection with bids, tenders, contracts or leases to which the Company or any
of its Subsidiaries is a party for a purpose other than borrowing money or
obtaining credit, including rent security deposits, (iii) liens imposed by law,
such as those of carriers, warehousemen and mechanics, if payment of the
obligation secured thereby is not yet due, (iv) Liens securing taxes,
assessments or other governmental charges or levies not yet subject to penalties
for nonpayment, and (v) pledges or deposits to secure public or statutory
obligations of the Company or any of its Subsidiaries, or surety, customs or
appeal bonds to which the Company or any of its Subsidiaries is a party;

 

(c)           Liens affecting real property which constitute minor survey
exceptions or defects or irregularities in title, minor encumbrances, easements
or reservations of, or rights of others for, rights of way, sewers, electric
lines, telegraph and telephone lines and other similar purposes, or zoning or
other restrictions as to the use of such real property, provided that all of the
foregoing, in the aggregate, do not at any time materially detract from the
value of said properties or materially impair their use in the operation of the
businesses of the Company or any of its Subsidiaries;

 

(d)           Each Lien described in Schedule 5.11 hereto may be suffered to
exist upon the same terms as those existing on the date hereof, but no extension
or renewal thereof shall be permitted; and

 

(e)           Any Lien created to secure payment of a portion of the purchase
price of any tangible fixed asset acquired by the Company or any of its
Subsidiaries or payments under any Capital Lease for the lease of any tangible
fixed asset leased by the Company or any of its Subsidiaries may be created or
suffer to exist upon such fixed asset if the outstanding principal amount of the
Indebtedness secured by such Lien does not at any time exceed the purchase price
of such fixed asset and the aggregate principal amount of all such Indebtedness
secured by such Liens (including without limitation the capitalized amount of
all such Capital Leases) does not exceed at any time an amount equal to
$10,000,000, provided that such Lien does not encumber any other asset at any
time owned by the Company or such Subsidiary.

 

5.12        Merger, Consolidation, Lease-Back, or Sale of Assets. It will not,
and will not allow any Subsidiary to, merge or consolidate with any other
corporation or entity, or, sell, lease or transfer or otherwise dispose of any
assets or business to any Person, except (a) the Company and its Subsidiaries
may sell or transfer investments made in the ordinary course of business or
enter into leases in the ordinary course of business provided that at the time
of any such transaction, and after giving effect to

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

27

 

--------------------------------------------------------------------------------



each such transaction, no Default or Event of Default exists or would exist, and
(b) the Company and its Subsidiaries may sell, lease, transfer or otherwise
dispose of other assets which in the aggregate for all such assets sold, leased,
transferred or otherwise disposed of do not constitute a Substantial Portion of
the assets of the Company and its Subsidiaries, provided that at the time of any
such sale, and after giving effect to each such transaction, no Default or Event
of Default exists or would exist.

 

5.13        Dividends. The Company will take all action necessary to cause its
Subsidiaries to make such dividends, distributions or other payments to the
Company as shall be necessary for the Company to make payments of the principal
of and interest on the Advances in accordance with the terms of this Agreement.
In the event the approval of any Governmental Authority or other Person is
required in order for any such Subsidiary to make any such dividends,
distributions or other payments, the Company will forthwith exercise its best
efforts and take all actions permitted by law and necessary to obtain such
approval.

 

5.14        Transactions with Affiliates. Except with respect to those
transactions in effect on the Effective Date and described on Schedule 5.14, it
will not enter into, become a party to, or become liable in respect of, any
contract or undertaking with any Affiliate (other than a Subsidiary) except in
the ordinary course of business and on terms not less favorable to the Company
or such Subsidiary than those which could be obtained if such contract or
undertaking were an arm’s-length transaction with a person other than an
Affiliate, except for any Guaranty executed by a Subsidiary.

 

5.15        Additional Covenants. If at any time the Company or any of its
Subsidiaries shall enter into or be a party to any instrument or agreement with
respect to any Indebtedness which in the aggregate, together with any related
Indebtedness, exceeds $1,000,000, including all such instruments or agreements
in existence as of the date hereof and all such instruments or agreements
entered into after the date hereof, relating to or amending any terms or
conditions applicable to any of such Indebtedness which includes financial
covenants, affirmative or negative covenants or defaults or the equivalent
thereof not substantially provided for in this Agreement or more favorable to
the lender or lenders thereunder than those provided for in this Agreement, then
the Company shall promptly so advise the Lender. Thereupon, if the Lender shall
request, upon notice to the Company, the Lender and the Company shall enter into
an amendment to this Agreement or an additional agreement (as the Lender may
request), providing for substantially the same covenants, defaults or the
equivalent thereof, as those provided for in such instrument or agreement to the
extent required and as may be selected by the Lender.

 

5.16        Company Distributions. The Company will not declare or pay any
dividends or make any distributions on its Capital Stock (other than dividends
payable in its own common stock) or redeem, repurchase or otherwise acquire or
retire any of its Capital Stock at any time outstanding, except that the Company
may declare and pay dividends on its Capital Stock provided that no Default or
Event of Default shall exist before or after giving effect to such dividends or
be created as a result thereof.

 

5.17 Investments, Loans, Advances, Guarantees and Acquisitions. The Company will
not, and will not permit any of its Subsidiaries to, purchase, hold or acquire
any Capital Stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
make any Acquisition, except:

 

(a) investments by the Company or any Subsidiary in the ordinary course of
business and in accordance with any investment policy of the Company or such
Subsidiary;

 

(b) any Acquisition if (A) the Company shall be the surviving or continuing
corporation thereof, (B) immediately before and after such acquisition is
consummated (on a pro forma basis

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

28

 

--------------------------------------------------------------------------------



acceptable to the Lender), no Default or Event of Default shall exist or shall
have occurred and be continuing and the representations and warranties contained
in Article IV shall be true and correct on and as of the date thereof as if made
on the date such acquisition is consummated, (C) prior to the consummation of
such acquisition, the Company shall have provided to the Lender a certificate of
the chief financial officer of the Company (attaching computations to
demonstrate pro forma compliance acceptable to the Lender with all financial
covenants hereunder), each stating that such Acquisition complies with this
Section 5.17(b) and that any other conditions under this Agreement relating to
such transaction have been satisfied, (D) the target of such Acquisition shall
be in the same line of business as the Company, and (E) the board of directors
or similar governing body of the target of such Acquisition has approved such
Acquisition.

 

5.18 Prepayment of Indebtedness; Subordinated Debt. The Company will not, and
will not permit any of its Subsidiaries to, directly or indirectly, voluntarily
purchase, redeem, defease or prepay any principal of, premium, if any, interest
or other amount payable in respect of any Subordinated Debt or any obligations
in respect of any Capital Stock or amend or modify any agreements with respect
to any Subordinated Debt or Capital Stock.

 

5.19 Indebtedness. The Company will not, nor will it permit any Subsidiary to,
create, incur or suffer to exist any Indebtedness, except:

 

 

(i)

The Advances;

 

 

(ii)

Indebtedness existing on the date hereof and described in Schedule 5.19;

 

 

(iii)

Subordinated Debt existing on the date hereof and additional Subordinated Debt
so long as no Default or Event of Default shall exist or shall have occurred and
be continuing at the time such Subordinated Debt is incurred; and

 

 

(iv)

obligations pursuant to any Junior Subordinated Debentures issued after the
Effective Date on terms satisfactory to the Lender so long as no Default or
Event of Default shall exist or shall have occurred and be continuing at the
time such Junior Subordinated Debentures are issued.

 

ARTICLE VI.

 

DEFAULT

 

 

6.1

Events of Default. Upon the occurrence of any of the following Events of
Default:

 

(a)           The Company shall fail to pay when due any principal of any Note,
or any other amount payable hereunder other than those amounts described in
paragraph (b) of this Section 6.1; or

 

(b)           The Company shall fail to pay when due any principal of any Note,
any Account Party shall fail to pay when due any amount due under any Letter of
Credit Document or any Account Party shall fail to pay when due any other amount
payable hereunder or under any other Loan Document other than those amounts
described in paragraph (b) of this Section 6.1; or

 

(c)           Any representation or warranty made by the Company, any Guarantor
or any Account Party in any Loan Document or in any certificate, report,
financial statement or other document furnished by or on behalf of the Company
or any Subsidiary in connection with this Agreement, shall prove to have

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

29

 

--------------------------------------------------------------------------------



been incorrect in any material respect when made or deemed made, and shall not
be cured within five (5) Business Days after notice thereof shall have been
given to the Company by the Lender; or

 

(d)           The Company or its Insurance Subsidiaries shall be prohibited by
any state board, commission, department or other regulatory body from issuing
new insurance policies in any jurisdiction which in the previous year
constituted 10% or more of the total direct written premium of the Company or
its Insurance Subsidiaries.

 

(e)           The Company or any Account Party shall fail to perform or observe
any term, covenant or agreement contained in any Loan Document, other than those
contained in Sections 5.1, 5.2, 5.3, 5.11, 5.13, 5.14 or 5.15 of this Agreement;
or

 

(f)           The Company shall fail to perform or observe any term, covenant or
agreement contained in Section 5.1, 5.2, 5.3, 5.11, 5.13, 5.14 or 5.15 and any
such failure shall remain unremedied for 10 days after notice thereof shall have
been given to the Company by the Lender; or

 

(g)           The Company or any Subsidiary shall fail to pay any part of the
principal of, the premium, if any, or the interest on, or any other payment of
money due under any of its Indebtedness (other than Indebtedness hereunder),
beyond any period of grace provided with respect thereto, which individually or
together with other such Indebtedness as to which any such failure exists has an
aggregate outstanding principal amount in excess of $1,000,000, whether such
Indebtedness shall become due by scheduled maturity, by required prepayment, by
acceleration, by demand or otherwise; or the Company or any Subsidiary shall
fail to perform any term, covenant or agreement on its part to be performed
under any agreement or instrument (other than this Agreement) evidencing or
securing or relating to any such Indebtedness having such aggregate outstanding
principal amount owing by the Company or any Subsidiary, as the case may be,
when required to be performed (or, if permitted by the terms of the relevant
document, within any applicable grace period), if the effect of such failure is
to accelerate, or to permit the holder or holders of such Indebtedness or the
trustee or trustees under any such agreement or instrument to accelerate, the
maturity of such Indebtedness, whether or not such failure to perform shall be
waived by the holder or holders of such Indebtedness or such trustee or
trustees; or

 

(h)           The occurrence of a Reportable Event that results in or could
result in liability of the Company, any Subsidiary of the Company or their ERISA
Affiliates to the PBGC or to any Plan and such Reportable Event is not corrected
within thirty (30) days after the occurrence thereof; or the occurrence of any
Reportable Event which could constitute grounds for termination of any Plan of
the Company, its Subsidiaries or their ERISA Affiliates by the PBGC or for the
appointment by the appropriate United States District Court of a trustee to
administer any such Plan and such Reportable Event is not corrected within
thirty (30) days after the occurrence thereof; or the filing by the Company, any
Subsidiary of the Company or any of their ERISA Affiliates of a notice of intent
to terminate a Plan or the institution of other proceedings to terminate a Plan;
or the Company, any Subsidiary of the Company or any of their ERISA Affiliates
shall fail to pay when due any liability to the PBGC or to a Plan; or the PBGC
shall have instituted proceedings to terminate, or to cause a trustee to be
appointed to administer, any Plan of the Company, its Subsidiaries or their
ERISA Affiliates; or the Company or any of its ERISA Affiliates engages in a
Prohibited Transaction with respect to any Plan which results in or could result
in liability of the Company, any Subsidiary of the Company, any of their ERISA
Affiliates, any Plan of the Company, its Subsidiaries or their ERISA Affiliates
or fiduciary of any such Plan; or failure by the Company, any Subsidiary of the
Company or any of their ERISA Affiliates to make a required installment or other
payment to any Plan within the meaning of Section 302(f) of ERISA or Section
412(n) of the Code that results in or could result in liability of the Company,
any Subsidiary of the Company or any of their ERISA Affiliates to the PBGC or
any Plan; or the withdrawal of the Company, any of its Subsidiaries or any of
their ERISA Affiliates from a Plan during a plan year in which

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

30

 

--------------------------------------------------------------------------------



it was a “substantial employer” as defined in Section 4001(a)(2) of ERISA; or
the Company, any of its Subsidiaries or any of their ERISA Affiliates becomes an
employer with respect to any Multiemployer Plan all without the prior written
consent of the Lender, provided, however, that the aggregate liability caused by
any of the foregoing exceeds $500,000; or

 

(i)            The Company, any Guarantor, any Account Party or any Insurance
Subsidiary of the Company shall be dissolved or liquidated (or any judgment,
order or decree therefor shall be entered), or shall generally not pay its debts
as they become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors, or
shall institute, or there shall be instituted against the Company, any
Guarantor, any Account Party or any Insurance Subsidiary of the Company, any
proceeding or case seeking to adjudicate it a bankrupt or insolvent or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief or protection of debtors or seeking the
entry of an order for relief, or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
assets, rights, revenues or property, and, if such proceeding is instituted
against the Company, any Guarantor, any Account Party or any Insurance
Subsidiary of the Company and is being contested by it in good faith by
appropriate proceedings, such proceeding shall remain undismissed or unstayed
for a period of 30 days; or the Company, any Guarantor, any Account Party or any
Insurance Subsidiary of the Company shall take any action (corporate or other)
to authorize or further any of the actions described above in this subsection;
or

 

(j)            Any judgment or judgments against the Company or any Subsidiary
or Subsidiaries for payment of money aggregating for the Company and all
Subsidiaries in excess of $500,000 are entered, which judgment or judgments are
not judicially stayed and with respect to which an appeal is not diligently
pursued in good faith, remain unsatisfied for more than 10 days; or

 

 

(k)

Any Change of Control shall occur;

 

 

then, or at any time thereafter, unless such Event of Default has been remedied,
the Lender may by notice to the Company (i) terminate the Commitment or (ii)
declare the outstanding principal of, and accrued interest on, the Notes, all
unpaid reimbursement obligations in respect of drawings under Letters of Credit
and all other amounts owing under this Agreement to be immediately due and
payable, or (iii) demand immediate delivery of cash collateral, and the Company
agrees to deliver such cash collateral upon demand, in an amount equal to the
maximum amount that may be available to be drawn at any time prior to the stated
expiry of all outstanding Letters of Credit, or any one or more of the
foregoing, whereupon the Commitment shall terminate forthwith and all such
amounts, including such cash collateral, shall become immediately due and
payable, provided that in the case of any event or condition described in
Section 6.1(i) the Commitment shall automatically terminate forthwith and all
such amounts, including such cash collateral, shall automatically become
immediately due and payable without notice; in all cases without demand,
presentment, protest, diligence, notice of dishonor or other formality, all of
which are hereby expressly waived. Such cash collateral delivered in respect of
outstanding Letters of Credit shall be deposited in a special cash collateral
account to be held by, and controlled solely by, the Lender as collateral
security for the payment and performance of the Company’s and each Account
Party’s obligations under the Loan Documents to the Lender, and the Company and
each Account Party hereby grants a security interest in all such cash collateral
to the Lender to secure the Advances and all other present and future
obligations and other liabilities of the Company and of the Account Parties
under the Loan Documents, and the Lender may apply such cash collateral to the
Advances and such other obligations and liabilities at any time in its sole
discretion.

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

31

 

--------------------------------------------------------------------------------



6.2          Automatic Events of Default. Upon the occurrence of any of the
following Events of Default:

 

The Company shall be dissolved or liquidated (or any judgment, order or decree
therefor shall be entered), or shall generally not pay its debts as they become
due, or shall admit in writing its inability to pay its debts generally, or
shall make a general assignment for the benefit of creditors, or shall
institute, or there shall be instituted against the Company, any proceeding or
case seeking to adjudicate it a bankrupt or insolvent or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief or protection of debtors or seeking the entry of an
order for relief, or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its assets, rights,
revenues or property, and, if such proceeding is instituted against the Company
and is being contested by the Company, in good faith by appropriate proceedings,
such proceeding shall remain undismissed or unstayed for a period of 30 days; or
the Company shall take any action (corporate or other) to authorize or further
any of the actions described above in this subsection;

 

then the Commitment shall automatically terminate and the Note shall
automatically become immediately due and payable, without notice, demand,
protest, or presentment, all of which are hereby expressly waived by the
Company.

 

6.3          Setoff by Lender. Upon the occurrence and during the continuance of
any Event of Default, the Lender is hereby authorized at any time and from time
to time, without notice to the Company (any such notice being expressly waived),
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by the Lender to or for the credit or the account of the Company, as the case
may be, and although such obligations may be unmatured, against any and all of
the obligations of the Company, now or hereafter existing under this Agreement
and the Note. The Lender agrees to promptly notify the Company after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of the Lender
under this Section are in addition to other rights and remedies (including,
without limitation, other rights of setoff) which the Lender may have.

 

ARTICLE VII

 

GUARANTY

 

As an inducement to the Lender to enter into the transactions contemplated by
this Agreement, each Guarantor agrees with the Lender as follows:

 

 

7.1

Guarantee of Obligations.

 

(a)            Each Guarantor hereby (i) guarantees, as principal obligor and
not as surety only, to the Lender and/or its Affiliates the prompt payment of
(A) the principal of and any and all accrued and unpaid interest (including
interest which otherwise may cease to accrue by operation of any insolvency law,
rule, regulation or interpretation thereof) on the Advances, all reimbursement
and other obligations of the Company and of each Account Party under each Letter
of Credit and the Letter of Credit Documents and all other obligations of the
Company and of each Account Party to the Lender under the Loan Documents when
due, whether by scheduled maturity, acceleration or otherwise, all in accordance
with the terms of the Loan Documents, including, without limitation, default
interest, indemnification payments and all reasonable costs and expenses
incurred by the Lender in connection with enforcing any obligations of the
Company or of any Account Party, including without limitation the reasonable
fees and

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

32

 

--------------------------------------------------------------------------------



disbursements of counsel and in all cases whether now existing or hereafter
arising and (B) all other obligations, indebtedness and liabilities of the
Borrower to the Lender or any of its Affiliates, whether now existing or later
arising, including, without limitation, all loans, advances, interest, costs,
overdraft indebtedness, credit card indebtedness, treasury management agreement
obligations, obligations relating to any interest rate or currency swap, rate
cap, collar or option, equity or equity index swap, equity or equity index
option, bond option, or other similar transaction (whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures), all monetary obligations incurred or accrued during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceedings, regardless of whether allowed or allowable in such proceeding, and
all renewals, extensions, modifications, consolidations or substitutions of any
of the foregoing, whether due or not due, absolute or contingent, direct or
indirect, liquidated or unliquidated, (iii) guarantees the prompt and punctual
performance and observance of each and every term, covenant or agreement
contained in the Loan Documents to be performed or observed on the part of the
Company and of each Account Party and (iv) agrees to make prompt payment, on
demand, of any and all reasonable costs and expenses incurred by the Lender in
connection with enforcing the obligations of the Guarantors hereunder,
including, without limitation, the reasonable fees and disbursements of counsel
(all of the foregoing being collectively referred to as the “Guaranteed
Obligations”).

 

(b)           If for any reason any duty, agreement or obligation of the Company
or any Account Party contained in any Loan Document shall not be performed or
observed by the Company or any Account Party as provided therein, or if any
amount payable under or in connection with any Loan Document shall not be paid
in full when the same becomes due and payable, each Guarantor undertakes to
perform or cause to be performed promptly each of such duties, agreements and
obligations and to pay forthwith each such amount to the Lender regardless of
any defense or setoff or counterclaim which the Company or any Account Party may
have or assert, and regardless of any other condition or contingency.

 

7.2        Nature of Guaranty. The obligations of the Guarantors hereunder
constitute an absolute and unconditional and irrevocable guaranty of payment and
not a guaranty of collection and are wholly independent of and in addition to
other rights and remedies of the Lender and are not contingent upon the pursuit
by the Lender of any such rights and remedies, such pursuit being hereby waived
by the Guarantors.

 

7.3        Waivers and Other Agreements. Each Guarantor hereby unconditionally
(a) waives any requirement that the Lender, upon the occurrence of an Event of
Default first make demand upon, or seek to enforce remedies against the Company
or any Account Party before demanding payment under or seeking to enforce the
obligations of the Guarantors hereunder, (b) covenants that the obligations of
the Guarantors hereunder will not be discharged except by complete performance
of all obligations of the Company and of each Account Party to the Lender, (c)
agrees that the obligations of the Guarantors hereunder shall remain in full
force and effect without regard to, and shall not be affected or impaired,
without limitation, by any invalidity, irregularity or unenforceability in whole
or in part of this Agreement or any other Loan Document, or any limitation on
the liability of the Company or any Account Party thereunder, or any limitation
on the method or terms of payment thereunder which may or hereafter be caused or
imposed in any manner whatsoever (including, without limitation, usury laws),
(d) waives diligence, presentment and protest with respect to, and any notice of
default or dishonor in the payment of any amount at any time payable by the
Company or any Account Party under or in connection with any Loan Document, and
further waives any requirement of notice of acceptance of, or other formality
relating to, the obligations of the Guarantors hereunder and (e) agrees that the
Guaranteed Obligations shall include any amounts paid by the Company or any
Account Party to the Lender which may be required to be returned to the Company
or any Account Party or to its representative or to a trustee, custodian or
receiver for the Company or any Account Party.

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

33

 

--------------------------------------------------------------------------------



7.4        Obligations Absolute. The obligations, covenants, agreements and
duties of the Guarantors under this Agreement shall not be released, affected or
impaired by any of the following whether or not undertaken with notice to or
consent of the Guarantors: (a) an assignment or transfer made in compliance
herewith, in whole or in part, of the Advances made to the Company or any
Account Party or of this Agreement or any Note although made without notice to
or consent of the Guarantors, or (b) any waiver by the Lender or by any other
person, of the performance or observance by the Company or any Account Party of
any of the agreements, covenants, terms or conditions contained in this
Agreement or in the other Loan Documents, or (c) any indulgence in or the
extension of the time for payment by the Company or any Account Party of any
amounts payable under or in connection with this Agreement or any other Loan
Document, or of the time for performance by the Company or any Account Party of
any other obligations under or arising out of this Agreement or any other Loan
Document, or the extension or renewal thereof, or (d) the modification,
amendment or waiver (whether material or otherwise) of any duty, agreement or
obligation of the Company or any Account Party set forth in this Agreement or
any other Loan Documents (the modification, amendment or waiver from time to
time of this Agreement and the other Loan Documents being expressly authorized
without further notice to or consent of the Guarantors), or (e) the voluntary or
involuntary liquidation, sale or other disposition of all or substantially all
of the assets of the Company or any Account Party or any receivership,
insolvency, bankruptcy, reorganization, or other similar proceedings, affecting
the Company or any Account Party or any of its assets, or (f) the merger or
consolidation of the Company or any Account Party or the Guarantors with any
other person, or (g) the release or discharge of the Company or any Account
Party or the Guarantors from the performance or observance of any agreement,
covenant, term or condition contained in this Agreement or any other Loan
Document, by operation of law, or (h) any other cause whether similar or
dissimilar to the foregoing which would release, affect or impair the
obligations, covenants, agreements or duties of the Guarantors hereunder.

 

7.5        No Investigation by Lender. Each Guarantor hereby waives
unconditionally any obligation which, in the absence of such provision, the
Lender might otherwise have to investigate or to assure that there has been
compliance with the law of any jurisdiction with respect to the Guaranteed
Obligations recognizing that, to save both time and expense, each Guarantor has
requested that the Lender not undertake such investigation. Each Guarantor
hereby expressly confirms that the obligations of such Guarantor hereunder shall
remain in full force and effect without regard to compliance or noncompliance
with any such law and irrespective of any investigation or knowledge of the
Lender of any such law.

 

7.6      Indemnity. As a separate, additional and continuing obligation, each
Guarantor unconditionally and irrevocably undertakes and agrees with the Lender
that, should the Guaranteed Obligations not be recoverable from the Guarantors
under Section 7.1 for any reason whatsoever (including, without limitation, by
reason of any provision of any Loan Document or any other agreement or
instrument executed in connection herewith being or becoming void,
unenforceable, or otherwise invalid under any applicable law) then,
notwithstanding any knowledge thereof by the Lender at any time, each Guarantor
as sole, original and independent obligor, upon demand by the Lender, will make
payment to the Lender of the Guaranteed Obligations by way of a full indemnity
in such currency and otherwise in such manner as is provided in the Loan
Documents.

 

7.7        Subordination, Subrogation, Etc. Each Guarantor agrees that any
present or future indebtedness, obligations or liabilities of the Company or any
Account Party to any Guarantor shall be fully subordinate and junior in right
and priority of payment to any present or future indebtedness, obligations or
liabilities of the Company and the Account Parties to the Lender. Each Guarantor
waives any right of subrogation to the rights of the Lender against the Company,
the Account Parties or any other person obligated for payment of the Guaranteed
Obligations and any right of reimbursement or indemnity whatsoever arising or
accruing out of any payment which any Guarantor may make pursuant to the Loan
Documents, and any right of recourse to security for the debts and obligations
of the Company and the

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

34

 

--------------------------------------------------------------------------------



Account Parties, unless and until the entire principal balance of and interest
on the Guaranteed Obligations shall have been paid in full.

 

7.8        Waiver. To the extent that it lawfully may, each Guarantor agrees
that it will not at any time insist upon or plead, or in any manner whatsoever
claim or take any benefit or advantage of any applicable present or future stay,
extension or moratorium law, which may affect observance or performance of the
provisions of any Loan Document; nor will it claim, take or insist upon any
benefit or advantage of any present or future law providing for the evaluation
or appraisal of any security for its obligations hereunder or the Company or any
Account Party under the Loan Documents prior to any sale or sales thereof which
may be made under or by virtue of any instrument governing the same; nor will
it, after any such sale or sales claim or exercise any right, under any
applicable law, to redeem any portion of such security so sold.

 

7.9          Limitation on Obligations. (a) The provisions of this Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any
Guarantor under this Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Guarantor’s
liability under this Guaranty, then, notwithstanding any other provision of this
Guaranty to the contrary, the amount of such liability shall, without any
further action by the Guarantors, the Lender, be automatically limited and
reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding (such highest amount determined hereunder being the
relevant Guarantor’s “Maximum Liability”). This Section 7.9 with respect to the
Maximum Liability of the Guarantors is intended solely to preserve the rights of
the Lender hereunder to the maximum extent not subject to avoidance under
applicable law, and neither the Guarantor nor any other person or entity shall
have any right or claim under this Section 7.9 with respect to the Maximum
Liability, except to the extent necessary so that the obligations of the
Guarantor hereunder shall not be rendered voidable under applicable law.

 

(b)           Each of the Guarantors agrees that the Guaranteed Obligations may
at any time and from time to time exceed the Maximum Liability of each
Guarantor, and may exceed the aggregate Maximum Liability of all other
Guarantors, without impairing this Guaranty or affecting the rights and remedies
of the Lender hereunder. Nothing in this Section 7.9 shall be construed to
increase any Guarantor’s obligations hereunder beyond its Maximum Liability.

 

(c)           In the event any Guarantor (a “Paying Guarantor”) shall make any
payment or payments under this Guaranty or shall suffer any loss as a result of
any realization upon any collateral granted by it to secure its obligations
under this Guaranty, each other Guarantor (each a “Non-Paying Guarantor”) shall
contribute to such Paying Guarantor an amount equal to such Non-Paying
Guarantor’s “Pro Rata Share” of such payment or payments made, or losses
suffered, by such Paying Guarantor. For the purposes hereof, each Non-Paying
Guarantor’s “Pro Rata Share” with respect to any such payment or loss by a
Paying Guarantor shall be determined as of the date on which such payment or
loss was made by reference to the ratio of (i) such Non-Paying Guarantor’s
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Principal
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Guarantors, the
aggregate amount of all monies received by such Guarantors from the Principal
after the date hereof (whether by loan, capital infusion or by other means).
Nothing in this Section 7.9 shall affect any Guarantor’s several liability for
the entire amount of the Guaranteed

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

35

 

--------------------------------------------------------------------------------



Obligations (up to such Guarantor’s Maximum Liability). Each of the Guarantors
covenants and agrees that its right to receive any contribution under this
Guaranty from a Non-Paying Guarantor shall be subordinate and junior in right of
payment to all the Guaranteed Obligations. The provisions of this Section 7.9
are for the benefit of both the Lender and the Guarantors and may be enforced by
any one, or more, or all of them in accordance with the terms hereof.

 

ARTICLE VIII

 

MISCELLANEOUS

 

 

8.1

Amendments, Etc.

 

(a)         No amendment, modification, termination or waiver of any provision
of this Agreement nor any consent to any departure therefrom shall be effective
unless the same shall be in writing and signed by the Lender and the Company.

 

(b)         Any such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

 

8.2

Notices.

 

(a)       Except as otherwise provided in Section 8.2(c) hereof, all notices and
other communications hereunder shall be in writing and shall be delivered or
sent to the Company and the Lender at the respective addresses and numbers for
notices set forth on the signatures pages hereof, or to such other address as
may be designated by the Company or the Lender by notice to the other parties
hereto. All notices and other communications shall be deemed to have been given
at the time of actual delivery thereof to such address, or if sent by certified
or registered mail, postage prepaid, to such address, on the third day after the
date of mailing, or if deposited prepaid with Federal Express or other
nationally recognized overnight delivery service prior to the deadline for next
day delivery, on the Business Day next following such deposit, provided,
however, that notices to the Lender or to the Company shall not be effective
until received.

 

(b)         Notices by the Company to the Lender with respect to terminations or
reductions of the Commitment, requests for Advances, requests for continuations
or conversions of Advances, and notices of prepayment shall be irrevocable and
binding on the Company.

 

(c)         Any request for an Advance or a continuation or conversion thereof,
and any notice to be given by the Lender hereunder, may be given by telephone,
and all such notices given by the Company must be immediately confirmed in
writing in the manner provided in Section 8.2(a). Any such notice given by
telephone shall be deemed effective upon receipt thereof by the party to whom
such notice is to be given.

 

8.3         No Waiver By Conduct; Remedies Cumulative. No course of dealing on
the part of the Lender, nor any delay or failure on the part of the Lender in
exercising any right, power or privilege hereunder shall operate as a waiver of
such right, power or privilege or otherwise prejudice the Lender’s rights and
remedies hereunder; nor shall any single or partial exercise thereof preclude
any further exercise thereof or the exercise of any other right, power or
privilege. No right or remedy conferred upon or reserved to the Lender under
this Agreement or the Note is intended to be exclusive of any other right or
remedy, and every right and remedy shall be cumulative and in addition to every
other right or remedy granted thereunder or now or hereafter existing under any
applicable law. Every right and remedy granted by this Agreement or the Note or
by applicable law to the Lender may be exercised from time to time and

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

36

 

--------------------------------------------------------------------------------



as often as may be deemed expedient by the Lender and, unless contrary to the
express provisions of this Agreement or the Note, irrespective of the occurrence
or continuance of any Default or Event of Default.

 

8.4         Reliance on and Survival of Various Provisions. All terms,
covenants, agreements, representations and warranties of the Company made herein
or in any certificate, report, financial statement or other document furnished
by or on behalf of the Company or any Subsidiary in connection with this
Agreement shall be deemed to be material and to have been relied upon by the
Lender, notwithstanding any investigation heretofore or hereafter made by the
Lender and those covenants and agreements of the Company set forth in
Section 3.6, 3.8 and 8.5 hereof shall survive the repayment in full of the
Advances and the termination of the Commitment.

 

8.5         Expenses. (a) The Company agrees to pay, or reimburse the Lender for
the payment of, on demand, (i) the reasonable fees and expenses of counsel to
the Lender, including without limitation the fees and expenses of Dickinson
Wright PLLC, in connection with the preparation, execution, delivery and
administration of this Agreement or any other Loan Document and the consummation
of the transactions contemplated hereby, and in connection with advising the
Lender as to its rights and responsibilities with respect thereto, provided that
the Company shall not be liable for such fees and expenses in connection with
any assignment or participation by the Lender pursuant to Section 8.6 unless an
Event of Default has occurred and is continuing at the time of such assignment
or participation, and (ii) all stamp and other taxes and fees payable or
determined to be payable in connection with the execution, delivery, filing or
recording of this Agreement, any other Loan Document and the consummation of the
transactions contemplated hereby, and any and all liabilities with respect to or
resulting from any delay in paying or omitting to pay such taxes or fees, and
(iii) all reasonable costs and expenses of the Lender (including reasonable fees
and expenses of counsel and whether incurred through negotiations, legal
proceedings or otherwise) in connection with any Default or Event of Default or
the enforcement of, or the exercise or preservation of any rights under, this
Agreement or any other Loan Document.

 

(b)         The Company hereby further agrees to indemnify the Lender and its
directors, officers and employees against all losses, claims, damages,
penalties, judgment, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor whether or not the Lender is
a party thereto) which any of them may pay or incur at any time arising out of
or relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Advance hereunder except to the extent that
they are determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the party seeking indemnification. The obligations of the Company under this
section 8.5 shall survive the termination of this Agreement.

 

 

8.6

Successors and Assigns.

 

(a)           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns, provided that
the Company may not, without the prior consent of the Lender, assign its rights
or obligations under any Loan Document and the Lender shall not be obligated to
make any Advance hereunder to any entity other than the Company.

 

(b)           The Lender may sell a participation interest to any financial
institution or institutions, and such financial institution or institutions may
further sell a participation interest (undivided or divided) in the Advances and
the Lender’s rights and benefits under the Loan Documents, provided, however,
that so long as no Event of Default has occurred and is continuing, the Lender
shall at all times hold at least 60% of the amount outstanding under the
Advances, and to the extent of that participation, such participant or
participants shall have the same rights and benefits against the Company under
Section 6.3 as it or they would have had if participation of such participant or
participants were the Lender making the Advances to

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

37

 

--------------------------------------------------------------------------------



the Company hereunder, provided, further, that (i) the Lender’s obligations
under this Agreement shall remain unmodified and fully effective and enforceable
against the Lender, (ii) the Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the Lender shall
remain the holder of its Note for all purposes of this Agreement, (iv) the
Company shall continue to be entitled to deal solely and directly with the
Lender in connection with the Lender’s rights and obligations under this
Agreement, and (v) the Lender shall not grant to its participant any rights to
consent or withhold consent to any action taken by the Lender under this
Agreement.

 

(c)          The Lender may, with the prior written consent of the Company,
which consent from the Company shall not be unreasonably withheld (and shall not
be required if any Event of Default has occurred and is continuing or if such
assignment is to an Affiliate of the Lender), assign to one or more lenders or
other entities all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment,
the Advances owing to it and the Note held by it); provided, however, that (i)
the amount of the Commitment of the Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $5,000,000, and in
integral multiples of $1,000,000 thereafter, or such lesser amount as the
Company and the Lender may consent to and (ii) the parties to each such
assignment shall execute an Assignment and Acceptance in the form of Exhibit B
hereto (an “Assignment and Acceptance”) and such other agreements and documents
in connection therewith as may be required by the Lender. Upon such execution,
from and after the effective date specified in such Assignment and Acceptance,
(x) the assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of the Lender
hereunder and (y) the Lender shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement.
For purposes hereof, a failure of the Company to consent to an assignment by the
Lender of 40% or more of the amount of the Commitment or 40% or more of the
amounts outstanding under the Advances, shall be deemed to be consent reasonably
withheld by the Company.

 

(d)          By executing and delivering an Assignment and Acceptance, the
Lender and the assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Acceptance, the Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; (ii) the Lender
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of the Company or the performance or observance by
the Company of any of its obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
financial statements referred to in Section 4.5 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance under the Lender or any other lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; and (v) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a lender.

 

(e)          Within five Business Days after its receipt of notice from the
Lender of an assignment hereunder, the Company, at its own expense, shall
execute and deliver to the Lender in exchange for the surrendered Note a new
Note to the order of such assignee in an amount equal to the Commitment assumed
by it pursuant to such Assignment and Acceptance. Such new Note shall be in an
aggregate principal amount equal to the aggregate principal amount of such
surrendered Note, shall be dated the effective date of such Assignment and
Acceptance and shall otherwise be in substantially the form of Exhibit A hereto.

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

38

 

--------------------------------------------------------------------------------



 

(f)           The Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 8.6, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Company, provided that such assignee or participant
or such proposed assignee or participant agrees to keep all non public
information confidential.

 

(g)          Notwithstanding any other provision set forth in this Agreement,
the Lender may at any time create a security interest in, or assign, all or any
portion of its rights under this Agreement (including, without limitation, the
Advances owing to it and the Note held by it in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System); provided that such creation of a security interest or
assignment shall not release the Lender from its obligations under this
Agreement.

 

(h)         The Lender from time to time in its sole discretion may appoint
agents for the purpose of servicing and administering this Agreement and the
transactions contemplated hereby and enforcing or exercising any rights or
remedies of the Lender provided under this Agreement, the Note or otherwise. In
furtherance of such agency, the Lender may from time to time direct that the
Company provide notices, reports and other documents contemplated by this
Agreement (or duplicates thereof) to such agent. The Company hereby consents to
the appointment of such agent and agrees to provide all such notices, reports
and other documents and to otherwise deal with such agent acting on behalf of
the Lender in the same manner as would be required if dealing with the Lender
itself.

 

8.7         Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

8.8        Governing Law. This Agreement is a contract made under, and shall be
governed by and construed in accordance with, the law of the State of Michigan
applicable to contracts made and to be performed entirely within such State and
without giving effect to choice of law principles of such State. The Company
further agrees that any legal action or proceeding with respect to this
Agreement or the Note or the transactions contemplated hereby may be brought in
any court of the State of Michigan, or in any court of the United States of
America sitting in Michigan, and the Company hereby submits to and accepts
generally and unconditionally the jurisdiction of those courts with respect to
its person and property, and irrevocably consents to the service of process in
connection with any such action or proceeding by personal delivery to the
Company or by the mailing thereof by registered or certified mail, postage
prepaid to the Company at its address set forth on the signature page hereof.
Nothing in this paragraph shall affect the right of the Lender to serve process
in any other manner permitted by law or limit the right of the Lender to bring
any such action or proceeding against the Company or property in the courts of
any other jurisdiction. The Company hereby irrevocably waives any objection to
the laying of venue of any such suit or proceeding in the above described
courts.

 

8.9         Table of Contents and Headings. The table of contents and the
headings of the various subdivisions hereof are for the convenience of reference
only and shall in no way modify any of the terms or provisions hereof.

 

8.10      Construction of Certain Provisions. If any provision of this Agreement
refers to any action to be taken by any person, or which such person is
prohibited from taking, such provision shall be applicable whether such action
is taken directly or indirectly by such person, whether or not expressly
specified in such provision.

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

39

 

--------------------------------------------------------------------------------



8.11      Integration and Severability. This Agreement embodies the entire
agreement and understanding between the Company and the Lender, and supersedes
all prior agreements and understandings, relating to the subject matter hereof.
In case any one or more of the obligations of the Company under this Agreement
or the Note shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining obligations of the
Company shall not in any way be affected or impaired thereby, and such
invalidity, illegality or unenforceability in one jurisdiction shall not affect
the validity, legality or enforceability of the obligations of the Company under
this Agreement or the Note in any other jurisdiction.

 

8.12      Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any such covenant, the fact that it would be permitted by an exception to, or
would be otherwise within the limitations of, another covenant shall not avoid
the occurrence of a Default or an Event of Default or any event or condition
which with notice or lapse of time, or both, could become such a Default or an
Event of Default if such action is taken or such condition exists.

 

8.13      Interest Rate Limitation. Notwithstanding any provisions of this
Agreement or the Note, in no event shall the amount of interest paid or agreed
to be paid by the Company exceed an amount computed at the highest rate of
interest permissible under applicable law. If, from any circumstances
whatsoever, fulfillment of any provision of this Agreement or the Note at the
time performance of such provision shall be due, shall involve exceeding the
interest rate limitation validly prescribed by law which a court of competent
jurisdiction may deem applicable hereto, then, ipso facto, the obligations to be
fulfilled shall be reduced to an amount computed at the highest rate of interest
permissible under applicable law, and if for any reason whatsoever the Lender
shall ever receive as interest an amount which would be deemed unlawful under
such applicable law such interest shall be automatically applied to the payment
of principal of the Advances outstanding hereunder (whether or not then due and
payable) and not to the payment of interest, or shall be refunded to the Company
if such principal and all other obligations of the Company to the Lender have
been paid in full.

 

 

8.14

Acknowledgments. The Company hereby acknowledges that:

 

(a)         it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents:

 

(b)         the Lender has no fiduciary relationship with or duty to the Company
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Lender and the Company in connection
herewith or therewith is solely that of debtor and creditor; and

 

(c)         no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby between the
Company and the Lender.

 

8.15      Waiver of Jury Trial; Etc. The Lender and the Company, after
consulting or having had the opportunity to consult with counsel, knowingly,
voluntarily and intentionally waive any right either of them may have to a trial
by jury in any litigation based upon or arising out of this Agreement, the Note
or any related instrument or agreement or any of the transactions contemplated
by this Agreement or any course of conduct, dealing, statements (whether oral or
written) or actions of either of them. Neither of the Lender or the Company
shall seek to consolidate, by counterclaim or otherwise, any such action in
which a jury trial has been waived with any other action in which a jury trial
cannot be or has not been waived. These provisions shall not be deemed to have
been modified in any respect or relinquished by either of the Lender or the
Company except by a written instrument executed by each of them. The Lender and
the Company waive, to the maximum extent not prohibited by law, any right it may
have to claim or recover

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

40

 

--------------------------------------------------------------------------------



in any legal action or proceeding referred to in this subsection any special,
exemplary, punitive or consequential damages.

 

8.16 USA PATRIOT Act. The Lender hereby notifies the Company that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Company, which information includes the
name and address of the Company and other information that will allow such
Lender to identify the Company in accordance with the Act.

 

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

41

 

--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed and delivered as of the day and year first above
written.

 

FIRST MERCURY FINANCIAL

CORPORATION

 

 

By:

 

 

Its:

 

 

COVERX CORPORATION

 

 

By:

 

 

Its:

 

 

ARPCO HOLDINGS, INC.

 

 

By:

 

 

Its:

 

 

 

AMERICAN RISK POOLING CONSULTANTS,

INC.

 

 

 

By:

 

 

Its:

 

Address for Notices

for the Company and

 

each Guarantor:

29621 Northwestern Highway

P.O. Box 5096

Southfield, Michigan 48034

Attention: Richard H. Smith

Telecopy No.: (248) 353-5879

Telephone No.: (248) 358-4010

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

42

 

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.

 

 

By:

 

 

Its:

 

 

Address for Notices:

28660 Northwestern Highway

Southfield, Michigan 48034

Attention: Rick Ellis

Telecopy No.: (248) 799-5826

Telephone No.: (248) 799-5849

 

 

ANNARBOR 7-3195 83943v5

 

FIRST MERCURY FINANCIAL CORPORATION

CREDIT AGREEMENT

43

 

 